Exhibit 10.7

SAEXPLORATION HOLDINGS, INC.

2016 Long-Term Incentive Plan

(As Adopted August 3, 2016)

ARTICLE 1 INTRODUCTION.

The Plan was adopted by the Board on August 3, 2016, subject to approval by the
Company’s stockholders, to be effective immediately upon receipt by the Company
and the effectiveness of such stockholder approval. The purpose of the Plan is
to promote the long-term success of the Company and the creation of stockholder
value by (a) encouraging Employees to focus on long-range objectives,
(b) encouraging the attraction and retention of Employees with exceptional
qualifications, and (c) linking Employees directly to stockholder interests
through increased stock ownership. The Plan seeks to achieve these purposes by
providing for Awards in the form of Restricted Shares, Stock Units, Options
(which may be ISOs or NSOs), Performance Cash Awards and SARs.

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except its choice-of-law provisions).

ARTICLE 2 ADMINISTRATION.

2.1 Committee Composition. The Committee shall administer the Plan. Except as
otherwise determined by the Board, the Committee shall consist solely of two or
more Non-Employee Directors who are also Outside Directors. The Board shall have
discretion to determine whether or not it intends to comply with the exemption
requirements of Rule 16b-3 of the Exchange Act and/or Section 162(m) of the
Code. However, if the Board intends to satisfy such exemption requirements, the
Committee shall be a committee of the Board that at all times consists solely of
two or more Non-Employee Directors who are also Outside Directors. Within the
scope of such authority, the Board or the Committee may (a) delegate to a
committee of one or more members of the Board who are not Outside Directors the
authority to grant Awards to eligible persons who are either (i) not then
Covered Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Award or (ii) not persons with respect
to whom the Company wishes to comply with Section 162(m) of the Code or
(b) delegate to a committee of one or more members of the Board who are not
Non-Employee Directors the authority to grant Awards to eligible persons who are
not then subject to Section 16 of the Exchange Act. Nothing herein shall create
an inference that an Award is not validly granted under the Plan in the event
Awards are granted under the Plan by a compensation committee of the Board that
does not at all times consist solely of two or more Non-Employee Directors who
are also Outside Directors.

2.2 Committee Responsibilities. Subject to the Company’s obligations pursuant to
any applicable employment agreements, the Committee shall: (a) select the
Employees who are to receive Awards under the Plan; (b) determine the type,
number, vesting requirements, and other features and conditions of such Awards;
(c) interpret and administer the Plan; (d) make all other decisions relating to
the operation of the Plan and reconcile any inconsistency in, correct any defect
in and/or supply any omission in this Plan; and (e) carry out any other duties
delegated to it by the Board under the Plan. The Committee may adopt such rules
or guidelines as it deems appropriate to implement the Plan. The Committee’s
determinations under the Plan shall be final, conclusive and binding on all
persons.

2.3 Non-Executive Officer Grants. The Board may appoint a single Director, an
additional committee of Directors and/or the Company’s Chief Executive Officer
to determine Awards for Employees who are not Executive Officers of the Company.
The single Director, the members of the additional committee, and/or the
Company’s Chief Executive Officer need not satisfy the requirements of
Section 2.1. Such Director, committee, or the Company’s Chief Executive Officer
may grant Awards under the Plan to such Employees. However, the Committee shall
nevertheless, subject to the Company’s obligations pursuant to any applicable
employment agreements, prescribe the terms, features, and conditions of such
Awards and the aggregate number of Company shares subject to such Awards. Within
the limitations of this Section 2.3, any reference in the Plan to the Committee
shall include any such single Director, additional committee, and/or the
Company’s Chief Executive Officer to whom the Board has delegated the required
authority under this Section 2.3.



--------------------------------------------------------------------------------

2.4 Compliance with Section 409A.

(a) To the extent applicable, it is intended that the Plan shall comply and that
Awards shall be designed, granted and administered in such a manner that they
are either exempt from the application of, or comply with, the requirements of
Section 409A of the Code (“Section 409A”). Any reference in this Plan to
Section 409A will also include any regulations or any other formal guidance
promulgated with respect to such Section by the U. S. Department of the Treasury
or the Internal Revenue Service. If the Committee determines that an Award,
payment, distribution, deferral election, transaction, or any other action or
arrangement contemplated by the provisions of the Plan would, if undertaken or
implemented, cause a holder to become subject to additional taxes under
Section 409A, then unless the Committee specifically provides otherwise, such
Award, payment, distribution, deferral election, transaction or other action or
arrangement shall not be given effect to the extent it causes such result and
the related provisions of the Plan and/or Award Agreement will be deemed
modified or, if necessary, suspended in order to comply with the requirements of
Section 409A to the extent determined appropriate by the Committee, in each case
without the consent of or notice to the holder. In any case, a Participant will
be solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on a Participant or for a Participant’s account in
connection with this Plan and grants hereunder (including any taxes and
penalties under Section 409A), and neither the Company nor any of its affiliates
will have any obligation to indemnify or otherwise hold a Participant harmless
from any or all of such taxes or penalties. The exercisability of an Option
shall not be extended to the extent that such extension would subject the holder
to additional taxes under Section 409A. Each payment subject to Section 409A
shall be considered a separate payment and not one of a series of payments for
purposes of Section 409A.

(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Plan and grants hereunder to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to a Participant or for a
Participant’s benefit under this Plan and grants hereunder may not be reduced
by, or offset against, any amount owing by a Participant to the Company or any
of its Subsidiaries.

(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A), (i) the Participant will be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company makes a good
faith determination that an amount payable hereunder constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A, then the
Company will not pay such amount on the otherwise scheduled payment date but
will instead pay it, without interest, on the earlier of (A) the tenth
(10th) business day of the seventh (7th) month after such separation from
service, and (B) the date of the Participant’s death.

2.5 Foreign Awardees. In order to facilitate the making of any grant or
combination of grants under this Plan, and subject to the Company’s obligations
pursuant to any applicable employment agreements, the Committee may grant Awards
to eligible persons who are foreign nationals or who are employed by the Company
or any Subsidiary outside the United States of America or who provide services
to the Company under an agreement with a foreign nation or agency, on such terms
and conditions different from those specified in this Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of this Plan and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, subplans and
the like as may be necessary or advisable to comply with the provisions of laws
and regulations in other countries or jurisdictions in which the Company or its
Subsidiaries operate, and the Secretary of the Company or other appropriate
officer may certify any such document as having been approved and adopted in the
same manner as this Plan. No such special terms, modifications, amendments,
procedures or subplans, however, will include any provisions that are
inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the shareholders of the Company.

 

2



--------------------------------------------------------------------------------

ARTICLE 3 SHARES AVAILABLE FOR GRANTS.

3.1 Basic Limitation.

(a) Common Shares issued pursuant to the Plan may be authorized but unissued
shares or treasury shares. The aggregate number of Common Shares that may be
issued or transferred (i) upon the exercise of Options or SARs, (ii) as
Restricted Shares and released from outstanding risks of forfeiture thereof,
(iii) in payment of Stock Units, (iv) in payment of Performance Cash Awards that
have been earned or (v) in payment of dividend equivalents paid with respect to
awards made under the Plan shall not exceed 1,038,258 Common Shares, subject to
Section 3.2. The number of Common Shares that are subject to Awards outstanding
at any time under the Plan shall not exceed the number of Common Shares that
then remain available for issuance under the Plan. The aggregate number of
Common Shares available under the Plan issued to Participants that may be issued
with respect to Options and SARs, including upon the exercise of ISOs, over its
life shall not exceed 519,129 Common Shares, in each case subject to
Section 3.2. The aggregate number of Common Shares and Restricted Shares issued
to all Participants pursuant to all Awards of Restricted Shares and Stock Units
made under the Plan over its life shall not exceed 519,129 Common Shares, in
each case subject to Section 3.2. For the avoidance of doubt, Common Shares
available under the Plan shall not be issued to fund any of the annual
performance awards provided for under any employment agreement. The limitations
of this Section 3.1 shall be subject to adjustment pursuant to Article 11.

(b) 622,955 of the Shares reserved for issuance under the Plan shall, in the
aggregate, be granted by the Committee to certain Employees of the Company or
any Subsidiary identified in Appendix B (the “MIP Shares” and any such Awards
the “MIP Awards”) as soon as administratively practicable after receipt by the
Company of stockholder approval of this Plan and the effectiveness of such
stockholder approval; provided, that (i) 311,477 Shares of such MIP Shares shall
be granted in the form of Stock Units (the “MIP Stock Units”), in accordance
with the terms and conditions set forth in the form of Stock Units Agreement
(attached hereto as Appendix D and made a part of this Plan, (the “MIP Stock
Units Agreement”)) to such Employees and in such amounts specified on the MIP
Grant Allocation schedule, attached hereto as Appendix B and made a part of this
Plan, and (ii) 311,477 Shares of such MIP Shares shall be granted in the form of
Options designated as NSOs (the “MIP Options”), in accordance with the terms and
conditions set forth in the form of Option Agreement (attached hereto as
Appendix C and made a part of this Plan (the “MIP Option Agreement”) to such
Employees and in such amounts specified on the MIP Grant Allocation schedule,
attached hereto as Appendix B and made a part of this Plan.

(c) The aggregate number of Common Shares available for issuance or transfer
under Section 3.1(a) of this Plan will be reduced by (i) one Common Share for
every one Common Share subject to an Option or SAR granted under this Plan and
(ii) one (1) Common Share for every one Common Share issued or transferred in
connection with an award other than an Option or SAR granted under this Plan.
Subject to the provisions of Section 3.2 of this Plan, Common Shares covered by
an award granted under this Plan will not be counted as used unless and until
they are actually issued or transferred.

3.2 Shares Returned to Reserve; Share Counting Rules.

(a) If Options, SARs, Restricted Shares, or Stock Units are forfeited or
terminate for any other reason before being exercised or settled, then the
Common Shares subject to such Options, SARs, Restricted Shares, or Stock Units
shall again become available for issuance under the Plan and shall not be
considered for purposes of determining any limitations on the issuance of
Options, SARs, Restricted Shares, or Stock Units. If Restricted Shares or Common
Shares issued upon the exercise of Options are reacquired by the Company
pursuant to a forfeiture provision, then such Common Shares shall again become
available for issuance under the Plan in accordance with Section 3.2(c) below.
Performance Cash Awards shall not affect the aggregate number of Common Shares
remaining available for issuance under the Plan.

(b) Notwithstanding anything to the contrary contained in this Article 3, the
following Common Shares will not be added to the aggregate number of Common
Shares available for issuance or transfer under Section 3.1 above: (i) Common
Shares tendered or otherwise used in payment of the Exercise Price of an Option;
(ii) Common Shares withheld or otherwise used by the Company to satisfy a tax
withholding obligation; (iii) Common Shares subject to a SAR that are not
actually issued in connection with its Common

 

3



--------------------------------------------------------------------------------

Shares settlement on exercise thereof; and (iv) Common Shares reacquired by the
Company on the open market or otherwise using cash proceeds from the exercise of
Options. In addition, if, under this Plan, a Participant has elected to give up
the right to receive compensation in exchange for Common Shares based on fair
market value, such Common Shares will not count against the aggregate plan limit
under Section 3.1 above.

(c) Any Common Share that becomes available for issuance or transfer under this
Plan will be added back as (i) one Common Share if such share was subject to an
Option or SAR granted under this Plan, and (ii) as one (1) Common Share if such
share was issued or transferred pursuant to, or subject to, an award granted
under this Plan other than an Option or an SAR granted under this Plan.

3.3 Uncertificated Shares. To the extent that the Plan provides for issuance of
stock certificates to reflect the issuance of Common Shares, the issuance may be
effected on an un-certificated basis, to the extent not prohibited by applicable
law or the applicable rules of any stock exchange on which the Company’s equity
securities are traded.

3.4 Limited Transferability. Awards shall generally be nontransferable except in
the case of the Participant’s death, or as otherwise determined by the
Committee, and the Stock Option Agreement, SAR Agreement, Restricted Shares
Agreement, Stock Units Agreement or Performance Cash Award Agreement entered
into with respect to any Award shall generally provide for such
nontransferability. The Committee may, however, in its discretion, authorize all
or a portion of any Award (other than of ISOs) to be granted on terms that
permit transfer by the Participant to (i) the spouse, parents, children,
stepchildren, adoptive relationships, sisters, brothers, or grandchildren of the
Participant, (ii) a trust or trusts for the exclusive benefit of the spouse,
parents, children, stepchildren, adoptive relationships, sisters, brothers, or
grandchildren of the Participant, or (iii) a partnership or limited liability
company in which the spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, or grandchildren of the Participant are the
only partners or members, as applicable; provided in each case that (x) there
may be no consideration for any such transfer (other than in the case of
Clause (iii), units in the partnership or membership interests in the limited
liability company), and (y) the agreement pursuant to which such Awards are
granted must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Section 3.4. Following any such
transfer, any such Awards shall continue to be subject to the same terms and
conditions as were applicable immediately prior to the transfer. The provisions
of the Award with respect to expiration, termination or vesting shall continue
to apply with respect to the original Participant, and the Award shall be
exercisable by the transferee only to the extent and for the periods specified
herein with respect to the Participant. The original Participant will remain
subject to withholding taxes upon exercise of any such Awards by the transferee.
The Company shall have no obligation whatsoever to provide notice to any
transferee of any matter, including early expiration or termination of an Award.

ARTICLE 4 ELIGIBILITY.

4.1 Incentive Stock Options. Only Employees of the Company, a Parent, or a
Subsidiary shall be eligible for the grant of ISOs. In addition, an Employee who
owns more than 10% of the total combined voting power of all classes of
outstanding stock of the Company or of any of its Parents or Subsidiaries shall
not be eligible for the grant of an ISO unless the additional requirements set
forth in Section 422(c)(5) of the Code are satisfied. Notwithstanding anything
in Article 3, or elsewhere in this Plan, to the contrary and subject to
adjustment as provided in Article 11 of this Plan, the aggregate number of
Common Shares actually issued or transferred by the Company upon exercise of
ISOs will not exceed 207,652 Common Shares.

4.2 Other Grants. Employees shall be eligible for the grant of Restricted
Shares, Stock Units, NSOs, SARs or Performance Cash Awards under this Plan. No
Employee of an Affiliate will be eligible for the grant of an NSO or SAR if the
Company is not an eligible issuer of service recipient stock with respect to
such Employee under Treasury Regulation § 1.409A-1(b)(5)(iii)(E). No person
shall be eligible for an Award unless Common Shares that might be transferred in
connection with the Award can be registered using Form S-8 under the Securities
Act of 1933, as amended.

ARTICLE 5 OPTIONS.

5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company.

 

4



--------------------------------------------------------------------------------

5.2 Such Option shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The Stock
Option Agreement shall specify whether the Option is an ISO or an NSO. The
provisions of the various Stock Option Agreements entered into under the Plan
need not be identical.

5.3 Number of Shares. Each Stock Option Agreement shall specify the number of
Common Shares subject to the Option and shall provide for the adjustment of such
number in accordance with Article 11. The total number of Options granted to any
single Optionee in any single calendar year shall not cover more than 100,000
Common Shares. The limitations set forth in the preceding sentence shall be
subject to adjustment in accordance with Article 11.

5.4 Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price, which shall be the Fair Market Value of a Common Share, as determined by
the Committee. The preceding sentence shall not apply to Options granted
pursuant to an assumption of, or substitution for, another option in a manner
that would satisfy the requirements of Section 424(a) of the Code, whether or
not such section is applicable.

5.5 Exercisability and Term. Each Stock Option Agreement shall specify the dates
or events when all or any installment of the Option is to become exercisable;
provided, that except as otherwise described in a MIP Option Agreement or
otherwise described in this Plan, no grant of Options may become exercisable
sooner than after one (1) year. The Stock Option Agreement shall also specify
the term of the Option; provided that the term of an Option shall in no event
exceed 10 years from the date of grant. A Stock Option Agreement may provide for
accelerated exercisability, including in the event of the Optionee’s death,
disability, or retirement or other events and may provide for expiration prior
to the end of its term in the event of the termination of the Optionee’s
Service. Options granted under this Plan may not provide for any dividends or
dividend equivalents thereon.

5.6 Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become exercisable as
to all or part of the Common Shares subject to such Option in the event that a
Change in Control occurs with respect to the Company or in the event that the
Optionee’s employment is terminated after a Change in Control. In addition,
acceleration of exercisability may be required under Section 11.3.

5.7 Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish; provided that cash payments shall not exceed the Fair
Market Value less the Exercise Price.

5.8 Notification Upon Disqualifying Disposition of an Incentive Stock
Option. Each Participant awarded an ISO under this Plan shall notify the Company
in writing immediately after the date the Participant makes a disqualifying
disposition of any Common Shares acquired pursuant to the exercise of such
ISO. A disqualifying disposition is any disposition (including, without
limitation, any sale) of such Common Shares before the later of (i) two
(2) years after the date of grant of the ISO and (ii) one (1) year after the
date of exercise of the ISO. The Company may, if determined by the Committee and
in accordance with procedures established by the Committee, retain possession,
as agent for the applicable Participant, of any Common Shares acquired pursuant
to the exercise of an ISO until the end of the period described in the preceding
sentence, subject to complying with any instruction from such Participant as to
the sale of such Common Shares.

ARTICLE 6 PAYMENT FOR OPTION SHARES.

6.1 General Rule. The Exercise Price of Common Shares issued upon exercise of
Options shall be payable in full entirely in cash or cash equivalents at the
time when such Common Shares are purchased, except that the Committee at its
sole discretion may accept payment of the Exercise Price in any other form(s)
described in this Article 6. However, if the Optionee is an Executive Officer or
Director of the Company, he or she may pay the Exercise Price in a form other
than cash or cash equivalents only to the extent permitted by Section 13(k) of
the Exchange Act.

6.2 Surrender of Stock. With the Committee’s consent, provided that the Company
has an effective registration statement on Form S-8 (or its successor) covering
the issuance of the Common Shares, all or any part of the Exercise Price may be
paid by surrendering, or attesting to the ownership of, Common Shares that are
already owned by the Optionee. Such Common Shares shall be valued at their Fair
Market Value on the date when the new Common Shares are purchased under the
Plan.

 

5



--------------------------------------------------------------------------------

6.3 Exercise/Sale. With the Committee’s consent, all or any part of the Exercise
Price, and any withholding taxes, may be paid by delivering (on a form
prescribed by the Company) an irrevocable direction to a securities broker
approved by the Company to sell all or part of the Common Shares being purchased
under the Plan and to deliver all or part of the sales proceeds to the Company.

6.4 Promissory Note. With the Committee’s consent, all or any part of the
Exercise Price and any withholding taxes may, except in the case of an Executive
Officer of the Company, be paid by delivering (on a form prescribed by the
Company) a full-recourse promissory note.

6.5 Other Forms of Payment. With the Committee’s consent, all or any part of the
Exercise Price and any withholding taxes may be paid in any other form that is
consistent with applicable laws and rules and regulations.

ARTICLE 7 STOCK APPRECIATION RIGHTS.

7.1 SAR Agreement. Each grant of a SAR under the Plan shall be evidenced by a
SAR Agreement between the Optionee and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical.

7.2 Number of Shares. Each SAR Agreement shall specify the number of Common
Shares to which the SAR pertains and shall provide for the adjustment of such
number in accordance with Article 11. The total number of SARs granted to any
single Participant in any single calendar year shall not cover more than 100,000
Common Shares.

7.3 Exercise Price. Each SAR Agreement shall specify the Exercise Price, which
shall in no event be less than 100% of the Fair Market Value of a Common Share
on the date of grant. The preceding sentence shall not apply to SARs granted
pursuant to an assumption of, or substitution for, another SAR in a manner that
would satisfy the requirements of Section 424(a) of the Code if such section
were applicable.

7.4 Exercisability and Term. Each SAR Agreement shall specify the dates or
events when all or any installment of the SAR is to become exercisable;
provided, no grant of SARs may become exercisable sooner than after one
(1) year. The SAR Agreement shall also specify the term of the SAR. A SAR
Agreement may provide for accelerated exercisability, including in the event of
the Optionee’s death, disability, or retirement or other events and may provide
for expiration prior to the end of its term in the event of the termination of
the Optionee’s Service. SARs may be awarded in combination with Options, and
such an Award may provide that the SARs will not be exercisable unless the
related Options are forfeited. A SAR granted in combination with an ISO:
(i) must be granted at the same time as the ISO to which it relates; (ii) must
be exercisable only when the current Fair Market Value of Common Shares exceeds
the ISO’s exercise price and the ISO is otherwise exercisable; (iii) may not be
transferrable except when and to the extent that the ISO is transferrable under
Section 3.4 of the Plan; and (iv) must have economic and tax consequences upon
exercise that are no more favorable than those upon the exercise of the ISO in
combination with which it was granted followed by an immediate sale of the
Common Shares that would be received upon such ISO’s exercise. A SAR granted
under the Plan not in combination with an ISO may provide that it will be
exercisable only in the event of a Change in Control.

7.5 Effect of Change in Control. The Committee may determine, at the time of
granting a SAR or thereafter, that such SAR shall become exercisable as to all
or part of the Common Shares subject to such SAR in the event that the Company
is subject to a Change in Control or in the event that the Optionee’s employment
is terminated after a Change in Control. In addition, acceleration of
exercisability may be required under Section 11.3.

7.6 Exercise of SARs. Upon exercise of a SAR, the Optionee (or any person having
the right to exercise the SAR after his or her death or under Section 3.4 of
this Plan) shall receive from the Company: (a) Common Shares; (b) cash; or (c) a
combination of Common Shares and cash, as the Committee shall determine. The
amount of cash and/or the Fair Market Value of Common Shares received upon
exercise of SARs shall, in the aggregate, be equal to the amount by which the
Fair Market Value (on the date of surrender) of the Common Shares subject to the
SARs exceeds the Exercise Price.

 

6



--------------------------------------------------------------------------------

ARTICLE 8 RESTRICTED SHARES.

8.1 Restricted Shares Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Shares Agreement between the recipient and
the Company. Such Restricted Shares shall be subject to all applicable terms of
the Plan and may be subject to any other terms that are not inconsistent with
the Plan. The provisions of the various Restricted Shares Agreements entered
into under the Plan need not be identical.

8.2 Consideration for Awards. Restricted Shares shall be granted to Participants
at no additional cost to them; provided, however, that the value of the services
performed by any Participant receiving Restricted Shares must, in the opinion of
the Committee, equal or exceed the par value of the Restricted Shares to be
granted to such Participant.

8.3 Performance and/or Vesting Conditions. Each Award of Restricted Shares may
or may not be contingent on the satisfaction of performance targets, or subject
to vesting. Vesting shall occur, in full or in installments, upon satisfaction
of the conditions specified in the Restricted Shares Agreement, and such
Restricted Shares Agreement may provide for accelerated vesting of the
Restricted Shares, including in the event of the Participant’s death, disability
or other events; provided, that except as otherwise described in a Restricted
Shares Agreement or otherwise described in this Plan, no grant of Restricted
Shares shall have the restrictions eliminated for a period of time shorter than
three (3) years if based only on the passage of time rather than performance
targets, except that the restrictions may be removed ratably during the
three-year period as determined by the Committee. The Committee may include as
vesting conditions or as conditions for making an Award of Restricted Shares the
requirement that the performance of the Company or a business unit of the
Company for a specified period equal or exceed a target determined in advance by
the Committee. The Committee shall determine such performance metrics. If the
Award is intended to satisfy the requirements of Section 162(m) of the Code,
such target shall be based on one or more of the criteria set forth in
Appendix A. In no event shall the number of Restricted Shares subject to the
award and/or the vesting of which is or are subject to performance-based
conditions intended to satisfy the requirements of Section 162(m) of the Code
that are granted to any single Participant in a single calendar year exceed
100,000 Common Shares. The satisfaction of any performance target and/or vesting
may be waived in the case of a Change in Control or the Participant’s death or
disability. The Company may retain the certificates representing shares of
Restricted Stock in the Company’s possession until such time as all conditions
or restrictions applicable to such shares, including any conditions or
restrictions not constituting a substantial risk of forfeiture under Section 83
of the Code, are satisfied or have lapsed, and the Participant shall execute in
favor of the Company a blank stock power with respect to such shares of
Restricted Stock. Alternatively or additionally, the Company may cause such
Restricted Shares to bear an appropriate legend indicating their
nontransferability, forfeitability, and any additional restrictions placed on
them.

8.4 Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend, and other rights as the Company’s
other stockholders. Any dividends or other distributions paid on Restricted
Shares may, as specified by the Committee in the applicable Award, be
(a) accumulated and paid when such Restricted Shares vest, (b) invested in
additional Restricted Shares, or (c) paid currently to the holder. Any dividends
not paid currently shall be subject to the same conditions and restrictions,
including risks of forfeiture, as the Award with which they relate; provided,
however, that dividend equivalents or other distributions on Common Shares
underlying Restricted Shares with restrictions that lapse as a result of
achievement of performance targets will be deferred until and paid contingent
upon the achievement of applicable performance targets.

ARTICLE 9 STOCK UNITS.

9.1 Stock Units Agreement. Each grant of Stock Units shall be evidenced by a
Stock Units Agreement between the Participant and the Company. Awards of Stock
Units shall be subject to all applicable terms of the Plan and may be subject to
any other terms that are not inconsistent with the Plan. The provisions of the
various Stock Units Agreements entered into under the Plan need not be
identical.

 

7



--------------------------------------------------------------------------------

9.2 Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.

9.3 Performance and/or Vesting Conditions. Each Award of Stock Units will
constitute the agreement by the Company to deliver Common Shares or cash to the
Participant in the future in consideration of the performance of services. Each
Award of Stock Units (other than with respect to the MIP Stock Units) may or may
not be contingent on the satisfaction of performance targets, or subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Units Agreement, and such Stock Units
Agreement may provide for accelerated vesting of the Stock Units, including in
the event of the Participant’s death, disability or other events; provided, that
except as otherwise described in a Stock Units Agreement or otherwise described
in this Plan, no grant of Stock Units shall have the restrictions eliminated for
a period of time shorter than three (3) years if based only on the passage of
time rather than performance targets, except that the restrictions may be
removed ratably during the three-year period as determined by the Committee. If
the Stock Units (other than the MIP Stock Units) specify that the period of
restriction will terminate only upon the achievement of performance targets or
that the Stock Units will be earned based on the achievement of performance
targets, then, notwithstanding anything to the contrary contained in this
Section 9.3, the period of restriction may not be less than one (1) year. Other
than with respect to the Stock Units that are MIP Awards, the Committee may
include as vesting conditions or as conditions for any Award of Stock Units the
requirement that the performance of the Company or a business unit of the
Company for a specified period (not less than one (1) year) equal or exceed a
target determined in advance by the Committee. The Committee shall determine
such performance metrics. If the Award is intended to satisfy the requirements
of Section 162(m) of the Code, such target shall be based on one or more of the
criteria set forth in Appendix A. In no event shall the number of Stock Units
subject to the award and/or the vesting of which is or are subject to
performance-based conditions intended to satisfy the requirements of
Section 162(m) of the Code that are granted to any single Participant in a
single calendar year exceed 100,000 Common Shares. The satisfaction of any
performance target and/or vesting condition may be waived in the case of a
Change in Control or the Participant’s death or disability.

9.4 Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to the dividends or other distributions paid on an equal number of Common Shares
while the Stock Units are outstanding. As specified by the Committee in the
applicable Award, any cash dividend equivalents may be either (a) paid
currently, free of any vesting condition, or (b) accumulated and paid at the
same time and in the same form as the Stock Units to which they relate, but only
if such Stock Units become vested; provided, however, that dividend equivalents
or other distributions on Common Shares underlying Stock Units with restrictions
that lapse as a result of achievement of performance targets will be deferred
until and paid contingent upon the achievement of applicable performance
targets.

9.5 Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) Common Shares, or (c) any combination
of both, as determined by the Committee. The actual number of Stock Units
eligible for settlement may be larger or smaller than the number included in the
original Award, based on predetermined performance factors. Methods of
converting Stock Units into cash may include (without limitation) a method based
on the average Fair Market Value of Common Shares over a series of trading days.
Vested Stock Units may be settled in a lump sum or in installments, and the
distribution may occur or commence when all vesting conditions applicable to the
Stock Units have been satisfied or have lapsed, or it may be deferred to any
later date; provided, however, that the form and timing of payment of Stock
Units shall satisfy the requirements of Section 409A of the Code in form and
operation. The amount of a deferred distribution may be increased by an interest
factor or by dividend equivalents. Until an Award of Stock Units is settled, the
number of such Stock Units shall be subject to adjustment pursuant to Article
11.

9.6 Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Units Award Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE 10 PERFORMANCE CASH AWARDS.

10.1 Performance Cash Award Agreement. Each grant of a Performance Cash Award
shall be evidenced by a Performance Cash Award Agreement between the Participant
and the Company. Awards of Performance Cash Awards shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. The provisions of the various Performance Cash Award
Agreements entered into under the Plan need not be identical.

10.2 Payment for Awards. To the extent that an Award is granted in the form of a
Performance Cash Award, no cash consideration shall be required of the Award
recipients.

10.3 Performance and/or Vesting Conditions. Each Performance Cash Award shall be
contingent on the satisfaction of a performance target intended to satisfy the
requirements of Section 162(m) of the Code. The Committee shall include as a
condition for a Performance Cash Award, the requirement that the performance of
the Company or a business unit of the Company for a specified period (not less
than one (1) year) equal or exceed a target determined in advance by the
Committee. The Committee shall determine such performance metrics. If the Award
is intended to satisfy the requirements of Section 162(m) of the Code, such
target shall be based on one or more of the criteria set forth in Appendix A. In
no event shall the total amount of all Performance Cash Awards that are intended
to satisfy the requirements of Section 162(m) of the Code that are granted to
any single Participant in a single calendar year exceed $1,200,000. The
satisfaction of any performance target and/or vesting condition may be waived in
the case of a Change in Control or the Participant’s death or disability.

10.4 Form and Time of Settlement of Performance Cash Awards. The form and timing
of payment of Performance Cash Awards shall satisfy the requirements of
Section 409A of the Code in form and operation. The amount of a deferred
distribution may be increased by an interest factor or by dividend equivalents.
Performance Cash Awards shall be settled in cash in accordance with the terms of
the applicable Performance Cash Award Agreement.

10.5 Creditors’ Rights. A holder of an unpaid Performance Cash Award shall have
no rights other than those of a general creditor of the Company. Unpaid
Performance Cash Awards represent an unfunded and unsecured obligation of the
Company, subject to the terms and conditions of the applicable Performance Cash
Award Agreement.

ARTICLE 11 PROTECTION AGAINST DILUTION.

11.1 Adjustments. In the event of a subdivision of the outstanding Common
Shares, stock split, reverse stock split, a declaration of a dividend payable in
Common Shares, a combination or consolidation of the outstanding Common Shares
(by reclassification or otherwise) into a lesser number of Common Shares, or an
exchange of shares, corresponding adjustments shall automatically be made,
without the necessity for Committee action in each of the following:

(a) The number of Options, SARs, Restricted Shares, and Stock Units available
for future Awards under Article 3;

(b) The limitations set forth in Sections 5.3, 7.2, 8.3, 9.3, and 10.3;

(c) The number of Common Shares covered by each outstanding Option and SAR;

(d) The Exercise Price under each outstanding Option and SAR;

(e) The number of Stock Units included in any prior Award that has not yet been
settled; and

(f) The number of Restricted Shares subject to any unvested Award.

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off, or any other change in the Common
Shares that otherwise would result from any split-off, spin-out, split-up or a
similar occurrence, issuance of rights or warrants to purchase securities or any
other corporate transaction or event having an effect

 

9



--------------------------------------------------------------------------------

similar to any of the foregoing, the Committee shall make such adjustments as
it, in its sole discretion, deems appropriate in one or more of the foregoing.
Moreover, in the event of any such transaction or event or in the event of a
Change in Control, the Committee shall provide in substitution for any or all
outstanding awards under this Plan such alternative consideration (including
cash), if any, as it, in good faith, shall determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
awards so replaced in manner that complies with Section 409A. In addition, for
each Option or SAR with an Exercise Price greater than the consideration offered
in connection with any such transaction or event or Change in Control, the
Committee may, in its discretion, elect to cancel such Option or SAR.
Notwithstanding the foregoing, any such adjustment to the number specified in
Section 4.1 will be made only if and to the extent that such adjustment would
not cause any Option intended to qualify as an ISO to fail to so qualify. Except
as provided in this Article 11, a Participant shall have no rights by reason of
any issuance by the Company of stock of any class or securities convertible into
stock of any class, any subdivision or consolidation of shares of stock of any
class, the payment of any stock dividend, or any other increase or decrease in
the number of shares of stock of any class.

11.2 Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs, Stock Units and Performance Cash Awards shall terminate
immediately before the dissolution or liquidation of the Company.

11.3 Reorganizations. In the event that the Company is a party to a merger,
consolidation, or sale of fifty percent (50%) or more of the Company’s stock or
assets, all outstanding Awards shall be subject to the agreement of merger or
consolidation. Such agreement may provide for one or more of Section 11.3(a)
through (g) set forth below.

(a) The continuation of such outstanding Awards by the Company (if the Company
is the surviving corporation).

(b) The assumption of such outstanding Awards by the surviving corporation or
its parent, provided that the assumption of Options or SARs shall comply with
Section 424(a) of the Code (whether or not the Options are ISOs).

(c) The substitution by the surviving corporation or its parent of new awards
for such outstanding Awards, provided that the substitution of Options or SARs
shall comply with Section 424(a) of the Code (whether or not the Options are
ISOs).

(d) Full exercisability of outstanding Options and SARs and full vesting of the
Common Shares subject to such Options and SARs, followed by the cancellation of
such Options and SARs to the extent not exercised before the closing of the
merger or consolidation. The full exercisability of such Options and SARs and
full vesting of such Common Shares shall be contingent on the closing of such
merger or consolidation. In this case, the Optionees shall be able to exercise
such Options and SARs during a period of not less than five (5) full business
days preceding the closing date of such merger or consolidation, unless (i) a
shorter period is required to permit a timely closing of such merger or
consolidation and (ii) such shorter period still offers the Optionees a
reasonable opportunity to exercise such Options and SARs. Any exercise of such
Options and SARs during such period shall be contingent on the closing of such
merger or consolidation.

(e) The cancellation of outstanding Options and SARs and a payment to the
Optionees equal to the excess of (i) the Fair Market Value of the Common Shares
subject to such Options and SARs (whether or not such Options and SARs are then
exercisable or such Common Shares are then vested) as of the closing date of
such merger or consolidation over (ii) their Exercise Price. Such payment shall
be made in the form of cash, cash equivalents, or securities of the surviving
corporation or its parent with a Fair Market Value equal to the required amount.
Such payment may be made in installments and may be deferred until the date or
dates when such Options and SARs would have become exercisable or such Common
Shares would have vested. Such payment may be subject to vesting based on the
Optionee’s continuing Service, provided that the vesting schedule shall not be
less favorable to the Optionee than the schedule under which such Options and
SARs would have become exercisable or such Common Shares would have vested. If
the Exercise Price of the Common Shares subject to such Options and SARs exceeds
the Fair Market Value of such Common Shares, then such Options and SARs may be
cancelled without making a payment to the Optionees. For purposes of this
Subsection (e), the Fair Market Value of any security shall be determined
without regard to any vesting conditions that may apply to such security.

 

10



--------------------------------------------------------------------------------

(f) The cancellation of outstanding Stock Units and a payment to the
Participants equal to the Fair Market Value of the Common Shares subject to such
Stock Units (whether or not such Stock Units are then vested) as of the closing
date of such merger or consolidation. Such payment shall be made in the form of
cash, cash equivalents, or securities of the surviving corporation or its parent
with a Fair Market Value equal to the required amount. Such payment may be made
in installments and may be deferred until the date or dates when such Stock
Units would have vested. Such payment may be subject to vesting based on the
Participant’s continuing Service, provided that the vesting schedule shall not
be less favorable to the Participant than the schedule under which such Stock
Units would have vested. For purposes of this Subsection (f), the Fair Market
Value of any security shall be determined without regard to any vesting
conditions that may apply to such security.

(g) Full vesting of the Common Shares subject to Restricted Shares Agreements.
The full vesting of the Restricted Shares shall be contingent on the closing of
such merger or consolidation.

The provisions of this Section 11.3, as well as the provisions of Sections 8.3
and 9.3 and of any Stock Option Agreement, SAR Agreement, Restricted Shares
Agreement, or Stock Units Agreement providing for exercisability, transfer or
accelerated vesting of any Option, SAR, Restricted Shares, or Stock Units shall
be inapplicable to an Award granted within six (6) months before the occurrence
of a merger, acquisition, or other Change in Control if the holder of such
Option, SAR, Restricted Shares, or Stock Units is subject to the reporting
requirements of Section 16(a) of the Exchange Act and no exception from
liability under Section 16(b) of the Exchange Act is available to such holder.

ARTICLE 12 AWARDS UNDER OTHER PLANS.

The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Common Shares issued under this Plan. Such Common Shares
shall be treated for all purposes under the Plan like Common Shares issued in
settlement of Stock Units and shall, when issued, reduce the number of Common
Shares available under Article 3.

ARTICLE 13 LIMITATION ON RIGHTS.

13.1 Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee or
otherwise in the Company’s service. The Company and its Parents, Subsidiaries
and Affiliates reserve the right to terminate the Service of any Participant at
any time, with or without cause, subject to applicable laws, the Company’s
certificate of incorporation and by-laws, and a written employment agreement (if
any).

13.2 Stockholder Rights. Except as the Committee may provide in the applicable
Award Agreement, a Participant shall have no dividend rights, voting rights, or
other rights as a stockholder with respect to any Common Shares covered by his
or her Award prior to the time when a stock certificate for such Common Shares
is issued or ownership of such Common Shares is noted on the transfer records of
the Company or, if applicable, the time when he or she becomes entitled to
receive such Common Shares by filing any required notice of exercise and paying
any required Exercise Price. No adjustment shall be made for cash dividends or
other rights for which the record date is prior to such time, except as
expressly provided in the Plan or Award.

13.3 Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Common Shares under the Plan shall be
subject to all applicable laws, rules and regulations, and such approval by any
regulatory body as may be required. The Company reserves the right to restrict,
in whole or in part, the delivery of Common Shares pursuant to any Award prior
to the satisfaction of all legal requirements relating to the issuance of such
Common Shares, to their registration, qualification, or listing, or to an
exemption from registration, qualification, or listing.

 

11



--------------------------------------------------------------------------------

13.4 No Fractional Shares. No fractional shares shall be issued or delivered
pursuant to the Plan. The Committee shall determine whether cash or other
property shall be issued or paid in lieu of fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

13.5 Clawback. Notwithstanding any other provisions in this Plan, any Award
which is subject to recovery under any law, government regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).

13.6 Investment Representations; Company Policy. The Committee may require each
person acquiring shares of Common Stock pursuant to a Stock Option or other
award under the Plan to represent to and agree with the Company in writing that
the Participant is acquiring the shares for investment without a view to
distribution thereof. Each person acquiring shares of Common Stock pursuant to a
Stock Option or other award under the Plan shall be required to abide by all
policies of the Company in effect at the time of such acquisition and thereafter
with respect to the ownership and trading of the Company’s securities.

13.7 Non-Registered Stock. The Common Shares to be distributed under this Plan
have not been, as of the date the Plan was adopted by the Board, registered
under the Securities Act of 1933, as amended, or any applicable state or foreign
securities laws and the Company has no obligation to any Participant to register
the Common Shares or to assist the Participant in obtaining an exemption from
the various registration requirements, or to list the Common Shares on a
national securities exchange or any other trading or quotation system.

13.8 ISO Qualification. Except with respect to Section 13.9, to the extent that
any provision of this Plan would prevent any Option that was intended to qualify
as an ISO from qualifying as such, that provision will be null and void with
respect to such Option. Such provision, however, will remain in effect for other
Options and there will be no further effect on any provision of this Plan.

13.9 Approved Leave. Absence on leave approved by a duly constituted officer of
the Company or any of its Subsidiaries will not be considered interruption or
termination of service of any employee for any purposes of this Plan or awards
granted hereunder.

13.10 Miscellaneous Provisions.

(a) Except with respect to Options and SARs, the Committee may permit
Participants to elect to defer the issuance of Common Shares under the Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan and which are intended to comply with the requirements of
Section 409A. The Committee also may provide that deferred issuances and
settlements include the payment or crediting of dividend equivalents or interest
on the deferral amounts.

(b) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Committee, such provision will be
construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Committee, it will be stricken and the remainder of
this Plan will remain in full force and effect.

ARTICLE 14 WITHHOLDING TAXES.

14.1 General. To the extent required by applicable federal, state, local, or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Common Shares or make any cash payment under the Plan
until such obligations are satisfied.

14.2 Share Withholding. To the extent that applicable law subjects a Participant
to tax withholding obligations, the Committee may, in its discretion, permit
such Participant to satisfy all or part of such obligations by having the
Company withhold all or a portion of any Common Shares that otherwise would be
issued to him or her or by surrendering all or a portion of any Common Shares
that he or she previously acquired. Such Common Shares shall be valued at their
Fair Market Value on the date when they are withheld or surrendered. This
Section 14.2 shall apply only to the minimum extent required by applicable tax
laws.

 

12



--------------------------------------------------------------------------------

ARTICLE 15 FUTURE OF THE PLAN.

15.1 Term of the Plan. The Plan, as set forth herein, shall become effective on
the date of the effectiveness of the approval of the Plan by the Company’s
stockholders, provided that it is adopted by the Board before or concurrently
with such stockholder approval. The Plan shall remain in effect until the date
when the Plan is terminated under Section 15.2; provided, however, that no ISO
may be granted under the Plan after the date that is 10 years after the date
when the Plan was approved by the Company’s stockholders.

15.2 Amendment or Termination.

(a) The Board may, at any time and for any reason, amend the Plan in whole or in
part; provided, however, that if an amendment to this Plan (i) would materially
increase the benefits accruing to participants under this Plan, (ii) would
materially increase the number of securities which may be issued under this
Plan, (iii) would materially modify the requirements for participation in this
Plan, or (iv) must otherwise be approved by the shareholders of the Company in
order to comply with applicable law or the rules of the Nasdaq Global Market or,
if the Common Shares are not traded on the Nasdaq Global Market, the principal
national securities exchange upon which the Common Shares are traded or quoted,
then, such amendment will be subject to shareholder approval and will not be
effective unless and until such approval has been obtained.

(b) Except in connection with a corporate transaction or event described in
Article 11 of this Plan, the terms of outstanding awards may not be amended to
reduce the Exercise Price of outstanding Options or SARs, or cancel outstanding
Options or SARs in exchange for cash, other awards or Options or SARs with an
Exercise Price that is less than the Exercise Price of the original Options or
SARs, as applicable, without shareholder approval. This Section 15.2(b) is
intended to prohibit the repricing of “underwater” Options and SARs and will not
be construed to prohibit the adjustments provided for in Article 11 of this
Plan. Notwithstanding any provision of this Plan to the contrary, this
Section 15.2(b) may not be amended without approval by the Company’s
shareholders.

(c) If permitted by Section 409A and Section 162(m) of the Code, but subject to
the paragraph that follows, including in the case of termination of employment
by reason of death, disability or retirement, or in the case of unforeseeable
emergency or other special circumstances or in the event of a Change in Control,
to the extent a Participant holds an Option or SAR not immediately exercisable
in full, or any Restricted Shares as to which the substantial risk of forfeiture
or the prohibition or restriction on transfer has not lapsed, or any Stock Units
as to which the restriction period has not been completed, or any Stock Units or
Performance Cash Awards which have not been fully earned, or who holds Common
Shares subject to any transfer restriction imposed pursuant to Section 3.4 of
this Plan, the Committee may, in its sole discretion, accelerate the time at
which such Option, SAR or other award may be exercised or the time at which such
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse or the time when such restriction period will end or the time at which
such Stock Units or Performance Cash Awards will be deemed to have been fully
earned or the time when such transfer restriction will terminate or may waive
any other limitation or requirement under any such award, except in the case of
a Qualified Performance-Based Award where such action would result in the loss
of the otherwise available exemption of the award under Section 162(m) of the
Code.

(d) Subject to Section 15.2(b) hereof, the Committee may amend the terms of any
award theretofore granted under this Plan prospectively or retroactively, except
in the case of a Qualified Performance-Based Award (other than in connection
with the Participant’s death or disability, or a Change in Control) where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code. In such case, the Committee will not
make any modification of the performance targets or the level or levels of
achievement with respect to such Qualified Performance-Based Award. Subject to
Article 11 above, no such amendment will impair the rights of any Participant
without his or her consent.

(e) The Board may, in its discretion, terminate this Plan at any time.
Termination of this Plan will not affect the rights of Participants or their
successors under any awards outstanding hereunder and not exercised in full on
the date of termination. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan, or any amendment thereof,
shall not affect any Award previously granted under the Plan.

 

13



--------------------------------------------------------------------------------

(f) The terms of MIP Option Agreements and MIP Stock Units Agreements may only
be amended with the consent of the applicable Employee identified in the MIP
Grant Allocation Schedule.

15.3 Stockholder Approval. An amendment of the Plan shall be subject to the
approval of the Company’s stockholders only to the extent required by applicable
laws and rules and regulations. Among such applicable laws and rules and
regulations, Section 162(m) of the Code requires that the Company’s stockholders
reapprove the list of available performance criteria set forth in Appendix A not
later than the first meeting of stockholders that occurs in the fifth (5th) year
following the year in which the Company’s stockholders previously approved such
criteria.

ARTICLE 16 DEFINITIONS.

16.1 “Affiliate” means any entity other than the Company, a Parent, or a
Subsidiary, if the Company and/or one or more Parents and/or one or more
Subsidiaries own, in the aggregate, not less than 50% of such entity.

16.2 “Award” means any award of an Option, a SAR, a Restricted Share, a
Performance Cash Award, or a Stock Unit under the Plan.

16.3 “Award Agreement” means a Stock Option Agreement, SAR Agreement, Restricted
Shares Agreement, Performance Cash Award Agreement or Stock Units Agreement.

16.4 “Board” means the Company’s Board of Directors, as constituted from time to
time.

16.5 “Change in Control,” unless otherwise defined in an Award Agreement, shall
mean the occurrence of one or more of the following events that occurs after the
Closing Date:

(a) Change in Board Composition. Individuals who constitute the members of the
Board as of the date hereof (the “Incumbent Directors”), cease for any reason to
constitute at least a majority of members of the Board; provided that any
individual becoming a director of the Company subsequent to the date hereof
shall be considered an Incumbent Director if such individual’s appointment,
election or nomination was approved by a vote of at least 50% of the Incumbent
Directors; provided further that any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of members of the Board or other actual or threatened
solicitation of proxies or contests by or on behalf of a “person” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act) other than the Board,
including by reason of agreement intended to avoid or settle any such actual or
threatened contest or solicitation, shall not be considered an Incumbent
Director;

(b) Business Combination. Consummation of (i) a reorganization, merger,
consolidation, share exchange or other business combination involving the
Company or any of its subsidiaries or the disposition of all or substantially
all the assets of the Company, whether in one or a series of related
transactions, or (ii) the acquisition of assets or stock of another entity by
the Company (either, a “Business Combination”), excluding, however, any Business
Combination pursuant to which: (A) individuals who were the “beneficial owners”
(as such term is defined in Rule 13d-3 under the Exchange Act), respectively, of
the then outstanding shares of common stock of the Company (the “Outstanding
Stock”) and the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of the Company (the
“Outstanding Company Voting Securities”) immediately prior to such Business
Combination beneficially own, upon consummation of such Business Combination,
directly or indirectly, more than 50% of the then outstanding shares of common
stock (or similar securities or interests in the case of an entity other than a
corporation) and more than 50% of the combined voting power of the then
outstanding securities (or interests) entitled to vote generally in the election
of directors (or in the selection of any other similar governing body in the
case of an entity other than a corporation) of the Surviving Corporation (as
defined below) in substantially the same proportions as their ownership of the
Outstanding Stock and Outstanding Company Voting Securities, immediately prior
to the consummation of such Business Combination (that is, excluding any
outstanding voting securities of the Surviving Corporation that such beneficial
owners hold immediately following the consummation of the Business Combination
as a result of their ownership prior to such consummation of voting

 

14



--------------------------------------------------------------------------------

securities of any company or other entity involved in or forming part of such
Business Combination other than the Company); (B) no person (other than the
Company, any subsidiary of the Company, any employee benefit plan of the Company
or any of its subsidiaries or any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any subsidiary of the Company)
or group (as such term is defined in Rule 13d-3 under the Exchange Act) becomes
the beneficial owner of 50% or more of either (x) the then outstanding shares of
common stock (or similar securities or interests in the case of an entity other
than a corporation) of the Surviving Corporation, or (y) the combined voting
power of the then outstanding securities (or interests) entitled to vote
generally in the election of directors (or in the selection of any other similar
governing body in the case of an entity other than a corporation); and
(C) individuals who were Incumbent Directors at the time of the execution of the
initial agreement or of the action of the Board providing for such Business
Combination constitute at least a majority of the members of the board of
directors (or of any similar governing body in the case of an entity other than
a corporation) of the Surviving Corporation; where for purposes of this
subsection (b), the term “Surviving Corporation” means the entity resulting from
a Business Combination or, if such entity is a direct or indirect subsidiary of
another entity, the entity that is the ultimate parent of the entity resulting
from such Business Combination;

(c) Stock Acquisition. Any person (other than the Company, any subsidiary of the
Company, any employee benefit plan of the Company or any of its subsidiaries or
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company) or group becomes the beneficial
owner of 50% or more of either (x) the Outstanding Stock or (y) the Outstanding
Company Voting Securities; provided, however, that for purposes of this
subsection (c) no Change in Control shall be deemed to have occurred as a result
of any acquisition directly from the Company; provided, further, however, no
Change in Control shall be deemed to have occurred under this subsection (c) if
such acquisition would not have been a Change in Control under subsection
(b) above; or

(d) Liquidation. Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company (or, if no such approval is required,
the consummation of such a liquidation or dissolution).

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

16.6 “Closing Date” has the meaning set forth in that certain Restructuring
Support Agreement dated as of June 13, 2016, among the Company and certain of
its subsidiaries and such other parties identified therein entered into whereby
the parties thereto agreed to enter into certain transactions.

16.7 “Code” means the Internal Revenue Code of 1986, as amended.

16.8 “Committee” means the committee of the Board, as further described in
Article 2.

16.9 “Common Share” means one share of the common stock of the Company.

16.10 “Company” means SAExploration Holdings, Inc., a Delaware corporation.

16.11 “Covered Employee” means an Employee who is a “covered employee” within
the meaning of Section 162(m)(3) of the Code or any successor to such statute
and regulation.

16.12 “Daily VWAP” means, as of any date, the dollar volume-weighted average
price of the Common Shares on the Principal Market during the period beginning
at 9:30:01 a.m., New York City time, and ending at 4:00:00 p.m., New York City
time, as reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of the Common
Shares in the over-the-counter market on the electronic bulletin board for the
Common Shares during the period beginning at 9:30:01 a.m., New York City time,
and ending at 4:00:00 p.m., New York City time, as reported by Bloomberg, or, if
no dollar volume-weighted average price is reported for the Common Shares by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for the Common Shares as
reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.); provided, however, that if

 

15



--------------------------------------------------------------------------------

Daily VWAP cannot be calculated for the Common Shares on such date on any of the
foregoing bases, the Daily VWAP on such date shall be the fair market value as
determined by an independent appraiser selected in good faith by the Committee.
All such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during such period.

16.13 “Director” means a member of the Company’s Board.

16.14 “Employee” means a common-law employee of the Company, a Parent, a
Subsidiary, or an Affiliate.

16.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

16.16 “Executive Officer” means an officer of the Company who is considered an
executive officer under Section 16 of the Exchange Act.

16.17 “Exercise Price,” in the case of an Option, means the amount for which one
Common Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR, means
an amount, as specified in the applicable SAR Agreement, which is subtracted
from the Fair Market Value of one Common Share in determining the amount payable
upon exercise of such SAR.

16.18 “Fair Market Value” means unless otherwise required by any applicable
provision of the Code or any regulations thereunder or by any applicable
accounting standard for the Company’s desired accounting for Awards, a price
that is based on the opening, closing, actual, high, low or average selling
prices, including, Daily VWAP, of a Common Share on the established securities
market (within the meaning of Treasury Regulation § 1.409A-1(k)) on which the
Common Shares are then readily tradable, on the applicable date, the preceding
trading day, the next succeeding trading day, or an average of trading days,
including VWAP (within not more than 30 days before and not more than 30 days
after the applicable valuation date, and provided that any such averaging shall
be in accordance with the provisions of Treasury Regulation §
1.409A-1(b)(5)(iv)(A)), as determined by the Committee in its discretion. In the
event that the Common Shares are not readily tradable on an established
securities market (within the meaning of Treasury Regulation § 1.409A-1(k)), the
Fair Market Value shall be determined by the Committee by reasonable application
of a reasonable method, taking into account factors under Treasury Regulation §
1.409A-1(b)(5)(iv)(B) as the Committee deems appropriate. In all cases, Fair
Market Value shall be determined in accordance with Treasury Regulation §
1.409A-1(b)(5)(iv). Such definition(s) of Fair Market Value may differ depending
on whether Fair Market Value is in reference to the grant, exercise, vesting,
settlement or payout of an Award. The Committee’s determination shall be
conclusive and binding on all persons.

16.19 “ISO” means a stock option that is intended to qualify as an “incentive
stock option” described in Section 422 of the Code or any successor provision.

16.20 “Non-Employee Director” means a Director who is a “non-employee director”
within the meaning of Rule 16b-3 of the Exchange Act or any successor to such
regulation.

16.21 “NSO” means a stock option not described in Sections 422 or 423 of the
Code.

16.22 “Option” means an ISO or NSO granted under the Plan and entitling the
holder to purchase Common Shares.

16.23 “Optionee” means an individual or estate holding an Option or SAR.

16.24 “Outside Director” means a Director who is an “outside director” within
the meaning of Section 162(m) of the Code and Treasury Regulations
Section 1.162-27(e)(3) or any successor to such statute and regulation.

16.25 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

 

16



--------------------------------------------------------------------------------

16.26 “Participant” means an individual or estate holding an Award.

16.27 “Performance Cash Award” means an Award of an amount of cash under the
Plan, subject to the provisions of Article 10.

16.28 “Performance Cash Award Agreement” means the agreement between the Company
and the recipient of a Performance Cash Award that contains the terms,
conditions and restrictions pertaining to such Performance Cash Award.

16.29 “Plan” means this SAExploration Holdings, Inc. 2016 Long-Term Incentive
Plan, as amended from time to time.

16.30 “Principal Market” means the principal securities exchange or securities
market on which the Company’s Common Shares are then traded.

16.31 “Qualified Performance-Based Award” means any Award of Restricted Shares,
Stock Units or Performance Cash Awards, or portion of such Award, to a Covered
Employee that is intended to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m) of the Code.

16.32 “Restricted Share” means a Common Share awarded under the Plan.

16.33 “Restricted Shares Agreement” means the agreement between the Company and
the recipient of a Restricted Share that contains the terms, conditions, and
restrictions pertaining to such Restricted Share.

16.34 “SAR” means a stock appreciation right granted under the Plan.

16.35 “SAR Agreement” means the agreement between the Company and an Optionee
that contains the terms, conditions, and restrictions pertaining to his or her
SAR.

16.36 “Service” means service as an Employee, provided that the Committee may,
in determining a Participant’s satisfaction of any vesting or similar
requirement, in its discretion as it may choose to exercise from time to time
with respect to any Participant or Participants, aggregate with an Employee’s
service as an employee his or her service as an independent contractor
(including as a Company director).

16.37 “Stock Option Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions, and restrictions pertaining to his
or her Option, and with respect to such MIP Awards that are Options, the MIP
Option Agreement.

16.38 “Stock Unit” means a bookkeeping entry representing the equivalent of one
Common Share, as awarded under the Plan, and representing the right, upon the
satisfaction of certain conditions, to receive a Common Share, or cash equal to
the value of a Common Share.

16.39 “Stock Units Agreement” means the agreement between the Company and the
recipient of a Stock Unit that contains the terms, conditions, and restrictions
pertaining to such Stock Unit, and with respect to MIP Awards that are Stock
Units, the MIP Stock Units Agreement.

16.40 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

16.41 “VWAP” means the average of the Daily VWAP for each day during the 30-day
period.

 

17



--------------------------------------------------------------------------------

ARTICLE 17 STOCK-BASED AWARDS IN SUBSTITUTION FOR OPTIONS OR AWARDS GRANTED BY
OTHER COMPANY.

Notwithstanding anything in this Plan to the contrary:

17.1 Awards may be granted under this Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted stock, restricted stock units or other stock or stock-based
awards held by awardees of an entity engaging in a corporate acquisition or
merger transaction with the Company or any Subsidiary. Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition, and, to the extent applicable, will be conducted in a manner that
complies with Section 409A of the Code. The awards so granted may reflect the
original terms of the awards being assumed or substituted or converted for and
need not comply with other specific terms of this Plan, and may account for
Common Shares substituted for the securities covered by the original awards and
the number of shares subject to the original awards, as well as any exercise or
purchase prices applicable to the original awards, adjusted to account for
differences in stock prices in connection with the transaction.

17.2 In the event that a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by stockholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under the Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition or merger,
and may only be made to individuals who were not employees or directors of the
Company or any Subsidiary prior to such acquisition or merger.

17.3 Any Common Shares that are issued or transferred by, or that are subject to
any awards that are granted by, or become obligations of, the Company under
Sections 17.1 or 17.2 above will not reduce the Common Shares available for
issuance or transfer under the Plan or otherwise count against the limits
contained in this Plan. In addition, no Common Shares that are issued or
transferred by, or that are subject to any awards that are granted by, or become
obligations of, the Company under Sections 17.1 or 17.2 above will be added to
the aggregate plan limit contained in Article 3 of the Plan.

ARTICLE 18 EXECUTION.

To record the adoption of the Plan effective             , 2016, the Company has
caused its duly authorized officer to execute this document in the name of the
Company.

 

SAEXPLORATION HOLDINGS, INC.

 

By:  

 

  Name: Brent Whiteley   Title:   Secretary



--------------------------------------------------------------------------------

APPENDIX A

Performance Criteria for Restricted Shares, Stock Units (Other than with respect
to the

MIP Stock Units), and Performance Cash Awards

The Committee may establish award and/or vesting targets derived from all or any
of the criteria set forth below, in any combination, which may be (i) described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of one or more of the Subsidiaries,
divisions, departments, regions, functions or other organizational units within
the Company or its Subsidiaries; (ii) made relative to the performance of other
companies or subsidiaries, divisions, departments, regions, functions or other
organizational units within such other companies; and (iii) made relative to an
index or one or more of the performance objectives themselves, when it makes
Awards of Restricted Shares, Stock Units (other than with respect to the MIP
Stock Units), or Performance Cash Awards on the basis of performance. The
Committee may grant awards subject to all or any of the criteria that are either
Qualified Performance-Based Awards or are not Qualified Performance-Based
Awards. The performance targets applicable to any Qualified Performance-Based
Award to a Covered Employee will be based on one or more, or a combination, of
the criteria set forth below.

 

  (a) Revenue (or any sub-component thereof);

 

  (b) Revenue growth;

 

  (c) Operating costs;

 

  (d) Operating margin as a percentage of revenue;

 

  (e) Earnings before interest, taxes, depreciation, and amortization;

 

  (f) Earnings before income taxes;

 

  (g) Net operating profit after taxes;

 

  (h) Net income;

 

  (i) Net income as a percentage of revenue;

 

  (j) Free cash flow;

 

  (k) Earnings per Common Share;

 

  (l) Net operating profit after taxes per Common Share;

 

  (m) Free cash flow per Common Share;

 

  (n) Return on net assets employed before interest and taxes;

 

  (o) Return on equity, investment, invested capital, net capital employed,
assets, or net assets;

 

  (p) Total stockholder return or relative total stockholder return (as compared
with a peer group of the Company);

 

  (q) Safety performance metrics, including relative to industry standards; or

 

  (r) Strategic team goals.

In the case of a Qualified Performance-Based Award, each performance target will
be objectively determinable to the extent required under Section 162(m) of the
Code, and, unless otherwise determined by the Committee and to the extent
consistent with Code Section 162(m), will exclude the effects of certain
designated items identified at the time of grant. If the Committee determines
that a change in the business, operations, corporate structure or capital

 

A-1



--------------------------------------------------------------------------------

structure of the Company, or the manner in which it conducts its business, or
other events or circumstances render the performance targets unsuitable, the
Committee may in its discretion modify such performance targets or the related
minimum acceptable level of achievement, in whole or in part, as the Committee
deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award (other than in connection with a Change in Control)
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code. In such case, the Committee will
not make any modification of the performance targets or minimum acceptable level
of achievement with respect to such Covered Employee. Subject to the foregoing,
and to the extent not inconsistent with Section 162(m) of the Code, the
Committee shall adjust the results under any performance criteria to exclude any
of the following events, or any similar that occurs during a performance
measurement period: (a) asset write-downs; (b) litigation, claims, judgments or
settlements; (c) the effect of changes in tax law, accounting principles or
periods, or other such laws or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; (e) fluctuations in
foreign exchange rates; and (f) any extraordinary, unusual, or nonrecurring
items.

 

A-2



--------------------------------------------------------------------------------

APPENDIX B

MIP Grant Allocation Schedule

 

Employee

   MIP Stock Units      MIP Options  

Jeff Hastings

     88,252         88,252   

Brian Beatty

     88,252         88,252   

Brent Whiteley

     70,082         70,082   

Mike Scott

     33,743         33,743   

Darin Silvernagle

     15,574         15,574   

Ryan Abney

     15,574         15,574   

 

B-1



--------------------------------------------------------------------------------

APPENDIX C

Form of MIP Option Agreement

[See attached.]

 

C-1



--------------------------------------------------------------------------------

SAEXPLORATION HOLDINGS, INC.

2016 LONG-TERM INCENTIVE PLAN

[FORM OF] NOTICE OF STOCK OPTION AWARD – MIP OPTIONS

The Compensation Committee (the “Committee”) of the Board of Directors of
SAExploration Holdings, Inc., a Delaware corporation (the “Company”) has granted
to you an option set forth below (the “Option”) to purchase Common Shares,
$0.0001 par value per share, of the Company (the “Option Shares”) effective as
of the Grant Date set forth below, pursuant to the terms and conditions of the
SAExploration Holdings, Inc. 2016 Long-Term Incentive Plan (the “Plan”), and as
set forth below and in the attached Agreement (as such term is defined below).
Unless otherwise specified herein and in the attached Agreement, capitalized
terms have the meaning set forth in the Plan.

 

Name of Recipient:

   [_____________]

Total Number of Option Shares:

   [_____________]

Type of Option:

   NSO

Exercise Price per Share:

   $[____________], which is equal to the VWAP per Common Share for the 30-day
period that ends on the Grant Date.

Grant Date:

   [_____________]

Vesting Schedule:

  

Subject to the terms and conditions set forth below and in the attached
Agreement, provided that you are continuously employed by the Company or a
Subsidiary of the Company on each vesting date, your Option shall vest and
become exercisable as follows:

 

(i)     one-third (1/3) of the Option on the earliest to occur of: (1) the date
that occurs after the Grant Date on which the Company shall have received Oil
and Gas Production Tax Credit Certificates under AS 43.55.023 or AS 43.55.025
assigned to the Company by Alaska Seismic Ventures, LLC and issued by the Tax
Division of the State of Alaska, together with all such certificates received
after the Closing Date (as such term is defined in your employment agreement
with the Company), that are in an aggregate face amount of not less than US$25
million (the “Tax Credits”); (2) to the extent the Tax Credits have been
received on or prior to the Grant Date, the Grant Date; or (3) the first
anniversary of the Closing Date;



--------------------------------------------------------------------------------

  

(ii)    one-third (1/3) of the Option on the second anniversary of the Closing
Date; and

 

(iii)  the remaining one-third (1/3) of the Option on the third anniversary of
the Closing Date;

 

provided, however, that if your employment is terminated by reason of your: (i)
death; (ii) Permanent Disability; (iii) termination by the Company other than
for Cause; or (iv) termination for Good Reason, your Options shall become fully
vested upon such termination.

Expiration Date:

   10 years, the Option expires earlier if your Service terminates prior to the
Expiration Date, as described in the attached Stock Option Award Agreement.

You and the Company agree that the Option is granted under and governed by the
terms and conditions of the Plan, your employment agreement with the Company,
and the Stock Option Award Agreement – MIP Options attached hereto and made a
part of this document (collectively with this Notice of Stock Option Award – MIP
Options, the “Agreement”).

You further agree that the Company may deliver by email all documents relating
to the Plan or the Option (including prospectuses required by the Securities and
Exchange Commission) and all other documents that the Company is required to
deliver to the holders of its securities (including annual reports and proxy
statements). You also agree that the Company may deliver these documents by
posting them on a website maintained by or on behalf of the Company. If the
Company posts these documents on a website, it will notify you by email.

 

RECIPIENT’S SIGNATURE:

 

 

CONSENT OF RECIPIENT’S SPOUSE (IF REQUIRED):

 

 

SAEXPLORATION HOLDINGS, INC.

 

By:   

 

Name:   

 

Title:   

 

 

 

 

- 2 -



--------------------------------------------------------------------------------

SAEXPLORATION HOLDINGS, INC.

2016 LONG-TERM INCENTIVE PLAN

[FORM OF] STOCK OPTION AWARD AGREEMENT – MIP OPTIONS

 

Type of Option:    The Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code, or a nonstatutory stock option under
Section 83 of the Internal Revenue Code, in either case, as provided in the
foregoing Notice of Stock Option Award – MIP Options (the “Notice of Stock
Option Award”). Vesting:   

The Option becomes exercisable in installments, as shown in the Notice of Stock
Option Award.

 

In addition, the Option vests and becomes exercisable in full if either (i) your
Service to the Company (or to the Subsidiary of the Company for which you work)
terminates because of your Permanent Disability or death, (ii) you are subject
to an “Involuntary Termination,” or (iii) you terminate your employment because
it meets the definition of a “Termination for Good Reason.” Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the Option at any time and for any reason.

 

“Permanent Disability” (a) if you are a party to an employment agreement with
the Company or any of its Subsidiaries, and such term or words of similar import
(e.g., “disability”) is defined in your employment agreement, shall have the
meaning set forth in your employment agreement; or (b) if you are not a party to
an employment agreement with the Company or any of its Subsidiaries or such term
is not defined in your employment agreement, shall mean that you are either
(i) unable, due to illness, disease, mental or physical disability, or similar
cause, to fulfill your obligations as an employee of the Company (or of the
Subsidiary of the Company for which you work) either for three (3) consecutive
calendar months or for a cumulative period of six (6) months out of
12 consecutive calendar months, or (ii) declared by a court of competent
jurisdiction to be mentally incompetent or incapable of managing your affairs.

 

“Involuntary Termination” means your involuntary discharge by the Company (or by
the affiliate of the Company for which you work) for reasons other than Cause.
For purposes of this Agreement, “Cause” shall have the meaning set forth in your
employment agreement with the Company.

 

- 3 -



--------------------------------------------------------------------------------

  

“Termination for Good Reason” shall mean your termination of your employment for
Good Reason (as such term is defined in your employment agreement with the
Company).

 

No Option Shares will vest after your Service terminates, except as expressly
provided in the Plan or in this Agreement.

Term:    The Option expires at 5:00 p.m., Central Time, on the Expiration Date
shown in the Notice of Stock Option Award. (It may expire earlier if your
Service terminates, as described in this Agreement.) Termination of Service:   

Except as otherwise provided below, if your Service terminates prior to the
Expiration Date for any reason, except death or Permanent Disability or
retirement at or after age 65, then the Option will expire at 5:00 p.m., Central
Time, on the date that is three (3) months after your termination date (or the
Expiration Date, if earlier). The Company determines when your Service
terminates for this purpose.

 

Notwithstanding any provisions in this Agreement to the contrary, if you
terminate your employment for any reason other than Good Reason prior to the
first anniversary of the Closing Date (as such term is defined in your
employment agreement), your Options granted hereunder (whether vested or
unvested) will be automatically forfeited, and you will be required to return
and/or repay to the Company any Common Shares or cash proceeds received in
respect of such Options or Option Shares.

 

If your Service terminates for Cause, your Option will expire on the date of
termination of employment.

Death:    If you die before your Service terminates, then the Option will expire
at 5:00 p.m., Central Time, on the earlier to occur of (i) the date 12 months
after the date of death, or (ii) the Expiration Date. Disability or Retirement:
   If your Service terminates because of your total and permanent disability or
retirement at or after age 65, then the Option will expire at 5:00 p.m., Central
Time, on the earlier to occur of (i) the date 12 months after your termination
date, or (ii) the Expiration Date. Risk of Clawback:    If the Option or Common
Shares received upon exercise of the Option are subject to recovery under any
law, government regulation or stock exchange listing requirement, your Option or
such shares will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or pursuant to any policy adopted by the Company pursuant to any
such law, government regulation, or stock exchange listing requirement).

 

- 4 -



--------------------------------------------------------------------------------

Leaves of Absence and

Part-Time Work:

  

For purposes of the Option, your Service does not terminate when you go on a
military leave, a sick leave or any other bona fide leave of absence, if the
leave was approved by the Company in writing or required by law, and if
continued crediting of Service is required by the terms of the approved leave or
by applicable law. However, your Service terminates when the approved leave
ends, unless you immediately return to active Service.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Award may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on Exercise:    The Company will not permit exercise of the Option
if the issuance of Shares at that time would violate any law or regulation.
Notice of Exercise:   

When you wish to exercise the Option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many Shares you wish to purchase. Your notice must also specify
how your Shares should be registered. The notice will be effective when the
Company receives it. You may obtain the form of notice of exercise by contacting
Human Resources.

If another person wants to exercise the Option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment:   

When you submit your Notice of Exercise, you must include payment of the
Exercise Price specified in the Notice of Stock Option Award for the Option
Shares that you are purchasing. To the extent permitted by applicable law,
payment may be made in one (or a combination of two or more) of the following
forms:

 

By delivering to the Company your personal check, a cashier’s check or a money
order.

 

By delivering to the Company certificates for Shares of Company stock that you
own, along with any forms needed to effect a transfer of those Shares to the
Company. The value of the Option Shares, determined as of the effective date of
the Option exercise, will be applied to the Option Exercise Price.

 

- 5 -



--------------------------------------------------------------------------------

  

Instead of surrendering Shares of Company stock, you may attest to the ownership
of those Shares on a form provided by the Company and have the same number of
Shares subtracted from the Option Shares issued to you.

 

By giving to a securities broker approved by the Company irrevocable directions
to sell all or part of your option Shares and to deliver to the Company, from
the sale proceeds, an amount sufficient to pay the Option Exercise Price for the
Options you are exercising and any withholding taxes. (The balance of the sale
proceeds, if any, will be delivered to you.) The directions must be given in
accordance with the instructions of the Company and the broker. This exercise
method is sometimes called a “same-day sale.”

Taxes:   

You understand that you (and not the Company) are responsible for your own
federal, state, local, or foreign tax liability with respect to the Option
Shares, as well as for any other tax consequences that you may have as a result
of the transactions contemplated by this Agreement. You must rely solely on the
determinations of your own tax advisors, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters.

 

You will not be allowed to exercise the Option unless you have made an
acceptable arrangement to pay any withholding taxes that may be due as a result
of such exercise. Subject to the Company’s consent, such an arrangement may
include (i) you making a cash payment to the Company of an amount equal to the
withholding taxes, (ii) the Company withholding an amount equal to the
withholding taxes from other cash compensation payable to you by the Company,
(iii) the Company withholding shares of the Company’s Common Stock that
otherwise would have been issued to you when you exercise the Option in an
amount having a value equal to the withholding taxes, or (iv) you surrendering
shares of the Company’s Common Stock that you previously acquired.

Section 409A:    The Company intends that the Option will be exempt from or
comply with the requirements of Section 409A, and this Agreement shall be
interpreted and administered in accordance with such intent. In particular, to
the extent required to comply with Section 409A and notwithstanding any other
provision of this Agreement to the contrary: (i) the phrase “termination of
employment,” involuntary termination or discharge” or words of similar import
shall mean your “separation from service” with the Company within the meaning of
Section 409A; and (ii) if all or any portion of the payments under this
Agreement are determined to be “nonqualified deferred compensation” subject to
Section 409A, and you are a “specified

 

- 6 -



--------------------------------------------------------------------------------

   employee” at the time of such separation from service, as determined pursuant
to procedures adopted by the Company in compliance with Section 409A, then any
such payment shall be made on the earlier of (a) the fifth business day of the
seventh month after the date of your “separation from service” with the Company
and its Subsidiaries within the meaning of Section 409A or (b) your death.
Although the Company will use reasonable efforts to avoid the imposition of
taxation, interest and penalties under Section 409A, the tax treatment of the
Option is not warranted or guaranteed. You expressly acknowledge and agree that
neither the Company, its Subsidiaries nor their respective directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by you (or any other individual claiming a benefit
through you) as a result of this Agreement or the Option granted hereunder. Each
payment subject to Section 409A shall be considered a separate payment and not
one of a series of payments for purposes of Section 409A. Restrictions on
Resale:    You agree not to sell any Common Shares received upon exercise of the
Option at a time when applicable laws, Company policies or an agreement between
the Company and its underwriters prohibit such sale. This restriction will apply
as long as your Service continues and for such period of time after the
termination of your Service as the Company may specify. Transfer of Option:   

Prior to your death, only you may exercise the Option. You cannot transfer or
assign the Option. For instance, you may not sell the Option or use it as
security for a loan. If you attempt to do any of these things, the Option will
immediately become invalid. You may, however, dispose of the Option in your will
or in any beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your Option in
any other way.

No Right to Remain in

Service:

   Your right, if any, to continue in the Service of the Company or any of its
affiliates is not enlarged or otherwise affected by your designation as a
participant under the Plan or the grant of the Option Shares hereunder, and does
not limit or restrict any right the Company or any of its Subsidiaries otherwise
may have to terminate your employment. Furthermore, the Option and your
participation in the Plan will not be interpreted to form an employment contract
or relationship with the Company or any subsidiary or affiliate.

 

- 7 -



--------------------------------------------------------------------------------

Nature of Grant:   

In accepting the Option, you acknowledge the following:

 

the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time as provided in the Plan;

 

the grant of this Option is voluntary, discretionary and occasional and does not
create any contractual or other right to receive future grants of awards of
stock options, or benefits in lieu of Options, even if Options have been granted
repeatedly to you in the past;

 

all decisions with respect to future awards of options, if any, will be at the
sole discretion of the Company;

 

your participation in the Plan shall not create a right to further employment
with the Company or any Subsidiary and shall not interfere with the ability of
the Company or the Subsidiary to terminate your employment relationship at any
time;

 

you are voluntarily participating in the Plan;

 

the Option and the Option Shares are not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary or Affiliate;

 

the Option and the Option Shares are not intended to replace any pension rights
or compensation;

 

the future value of the Option Shares is unknown and cannot be predicted with
certainty; further, neither the Company, nor any Affiliate is responsible for
any foreign exchange fluctuation between local currency and the United States
Dollar that may affect the value of the Option; and

 

in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Option in accordance
with the terms and conditions of this Agreement resulting from termination of
your Service with the Company or any Subsidiary (for any reason whatsoever and
whether or not in breach of local labor laws), and you irrevocably release the
Company and its Subsidiaries from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim.

 

- 8 -



--------------------------------------------------------------------------------

Stockholder Rights:    You have no rights as a stockholder of the Company with
respect to the Option Shares until you have exercised the Option by giving the
required Notice of Exercise to the Company and paying the Exercise Price. No
adjustments are made for dividends or other rights if the applicable record date
occurs before the Option is exercised, except as described in the Plan.
Adjustments:    In the event of a stock split, a stock dividend, a combination
or consolidation, a similar change in the Company’s Common Shares (by
reclassification or otherwise), an extraordinary dividend payable in a form
other than the Company’s Common Shares, or a similar occurrence, the number of
Common Shares covered by the Option and the Exercise Price per share will be
adjusted as provided in the Plan. Effect of Dissolution or Reorganization:   

If the Company is dissolved or liquidated, to the extent not previously
exercised or settled, the Option will terminate immediately before the
dissolution or liquidation of the Company.

 

If the Company is a party to a merger, consolidation or sale of 50% or more of
the Company’s stock or assets, each outstanding Option will be subject to the
agreement of merger or consolidation which will provide for treatment of the
Option in accordance with the Plan.

The Plan and Other Agreements:   

The award of the Option Shares is subject to all applicable provisions of the
Plan, and the Plan is hereby incorporated in this Agreement. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control.

 

This Agreement, the Plan and your employment agreement with the Company
constitute the entire understanding between you and the Company regarding the
Option and Option Shares. Any prior agreements, commitments, or negotiations
concerning the award of the Option with respect to the Option Shares are
superseded. This Agreement may be amended only by another written agreement
between you and the Company.

Spousal Consent:    If you are married, your spouse must also execute the Notice
of Stock Option Award that serves as the cover page of this Agreement. In doing
so, your spouse acknowledges that he or she is fully aware of, understands, and
fully consents and agrees to, the provisions of this Agreement and the
Agreement’s binding effect, and your spouse hereby acknowledges, stipulates,
confesses, and agrees that the unvested Option granted to you as of the date of
this Agreement are either (i) your separate property, or (ii) community property
subject to your sole management and control.

 

- 9 -



--------------------------------------------------------------------------------

Data Privacy and Data Protection:   

You hereby explicitly and voluntarily consent to the collection, use, processing
and transfer, in electronic or other form, of your personal data, including your
Data (as such term is defined below), as described in this Agreement, and in any
other award materials by and among, as applicable, your employer, the Company,
and its Subsidiaries and affiliates, as well as third parties acting on their
behalf, for the exclusive purpose of implementing, administering and managing
your eligibility for and participation in the Plan.

 

You understand that the Company and your employer may hold certain personal data
about you, including but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, benefit eligibility, nationality, job title, any Common Shares or
directorships held in the Company, details of all awards or any other
entitlement to Common Shares granted, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (collectively, the “Data”).

 

You understand that Data will be transferred to and processed and stored by
third parties assisting the Company with the implementation, administration and
management of the Plan, and you consent to such transfer, processing and
storage. You understand that the Data may be transferred to and processed and
stored outside of your country of residence, including the United States of
America, and that the recipients’ country (including the United States) may have
different data privacy laws and protections than your country of residence, and
you nevertheless consent to the transfer, processing and storage of your data in
those nations. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company and any other possible
recipients that may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, store,
process, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan or as otherwise
may be required by applicable law. You understand that you may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary and appropriate amendments to Data or refuse or

 

- 10 -



--------------------------------------------------------------------------------

   withdraw the consents herein, in any case without cost, by contacting in
writing your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative. Governing Law:    This Agreement is made under, and
will be construed in accordance with, the internal substantive laws of the State
of Delaware, except any such laws that require the application of another
jurisdiction. Severability:    In the event that one or more of the provisions
of this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated will be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof will continue
to be valid and fully enforceable.

Canada-Specific

Special Terms and

Conditions:

  

Notwithstanding any provisions in this Agreement, the Option shall also be
subject to the special terms and conditions set forth below if you reside in
Canada. Moreover, if you relocate to Canada, the special terms and conditions
set forth below will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan.

 

The information is based on the securities, exchange control, and other laws in
effect in the respective countries as of [             ]. Such laws are often
complex and change frequently. As a result, it is strongly recommended that you
not rely on the information below as the only source of information relating to
the consequences of your participation in the Plan because the information may
be out of date at the time you vest in your Option or sell Common Shares
acquired under the Plan.

 

In addition, the information set forth below is general in nature and may not
apply to your particular situation, and the Company and its Subsidiaries are not
in a position to assure you of a particular result. Accordingly, you are advised
to seek appropriate professional advice as to how the relevant laws may apply to
your situation.

 

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the Option was
granted to you, or are considered a resident of another country for local law
purposes, the information contained herein may not apply.

 

- 11 -



--------------------------------------------------------------------------------

  

Form of Payment. Due to legal restrictions in Canada and notwithstanding any
language to the contrary in the Plan, award recipients are prohibited from
surrendering shares that they already own or from attesting to the ownership of
shares to pay the exercise price or any tax withholding in connection with
options granted to such award recipients.

 

The following provision will apply if you are a resident of Quebec: Language
Consent. The parties acknowledge that it is their express wish that this
Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.

 

Notifications

Additional Restrictions on Resale. In addition to the restrictions on resale and
transfer noted in Plan materials, securities purchased under the Plan may be
subject to certain restrictions on resale imposed by Canadian provincial
securities laws. You are encouraged to seek legal advice prior to any resale of
such securities. In general, participants resident in Canada may resell their
securities in transactions carried out on exchanges outside of Canada.

 

Tax Reporting. The Income Tax Act (Canada) and the regulations thereunder
require a Canadian resident individual (among others) to file an information
return disclosing prescribed information where, at any time in a tax year, the
total cost amount of such individual’s “specified foreign property” (which
includes shares, options and stock units) exceeds Cdn.$100,000. You should
consult your own tax advisor regarding this reporting requirement.

By signing the Notice of Stock Option Award attached as the cover page to this
Agreement, you agree to all of the terms and conditions described above and in
the Plan.

 

- 12 -



--------------------------------------------------------------------------------

APPENDIX D

Form of MIP Stock Units Agreement

[See attached.]

 

D-1



--------------------------------------------------------------------------------

SAEXPLORATION HOLDINGS, INC.

2016 LONG-TERM INCENTIVE PLAN

[FORM OF] NOTICE OF STOCK UNITS AWARD – MIP STOCK UNITS

The Compensation Committee (the “Committee”) of the Board of Directors of
SAExploration Holdings, Inc., a Delaware corporation (the “Company”) has granted
to you the award of stock units set forth below, subject to certain restrictions
(the “Stock Units”), effective as of the Grant Date set forth below, pursuant to
the terms and conditions of the SAExploration Holdings, Inc. 2016 Long-Term
Incentive Plan (the “Plan”), and as set forth below and in the attached
Agreement (as such term is defined below). Each Stock Unit is equivalent in
value to the market value of one (1) Common Share, $0.0001 par value per share,
of the Company. Unless otherwise specified herein and in the attached Agreement,
capitalized terms have the meaning set forth in the Plan.

 

Name of Recipient:    [_____________] Total Number of Stock Units:   
[_____________] Grant Date:    [_____________] Vesting Schedule:   

Subject to the terms and conditions set forth below and in the attached
Agreement, provided that you are continuously employed by the Company or a
Subsidiary of the Company on each vesting date (each, a “Vesting Date”), your
Stock Units shall vest as follows:

 

(i)     one-third (1/3) of the Stock Units on the earliest to occur of: (1) the
date that occurs after the Grant Date on which the Company shall have received
Oil and Gas Production Tax Credit Certificates under AS 43.55.023 or AS
43.55.025 assigned to the Company by Alaska Seismic Ventures, LLC and issued by
the Tax Division of the State of Alaska, together with all such certificates
received after the Closing Date (as such term is defined in your employment
agreement with the Company), that are in an aggregate face amount of not less
than US$25 million (the “Tax Credits”); (2) to the extent the Tax Credits have
been received on or prior to the Grant Date, the Grant Date; or (3) the first
anniversary of the Closing Date;

 

(ii)    one-third (1/3) of the Stock Units on the second anniversary of the
Closing Date; and



--------------------------------------------------------------------------------

  

(iii)  the remaining one-third (1/3) of the Stock Units on the third anniversary
of the Closing Date;

 

provided, however, that if your employment is terminated by reason of your: (i)
death; (ii) Permanent Disability; (iii) termination by the Company other than
for Cause; or (iv) termination for Good Reason, your Stock Units shall become
fully vested upon such termination.

You and the Company agree that this award of Stock Units (the “Award”) is
granted under and governed by the terms and conditions of the Plan, your
employment agreement with the Company and the Stock Units Agreement – MIP Stock
Units attached hereto and made a part of this document (collectively with this
Notice of Stock Units Award – MIP Stock Units, the “Agreement”).

You further agree that the Company may deliver by email all documents relating
to the Plan or this Award (including prospectuses required by the Securities and
Exchange Commission) and all other documents that the Company is required to
deliver to the holders of its securities (including annual reports and proxy
statements). You also agree that the Company may deliver these documents by
posting them on a website maintained by or on behalf of the Company. If the
Company posts these documents on a website, it will notify you by email.

 

RECIPIENT’S SIGNATURE:

 

 

CONSENT OF RECIPIENT’S SPOUSE (IF REQUIRED):

 

 

 

SAEXPLORATION HOLDINGS, INC. By:   

 

Name:   

 

Title:   

 

 

 

- 2 -



--------------------------------------------------------------------------------

SAEXPLORATION HOLDINGS, INC.

2016 LONG-TERM INCENTIVE PLAN

[FORM OF] STOCK UNITS AGREEMENT – MIP STOCK UNITS

 

Stock Units Award:

  

You acknowledge that, as of the Grant Date set forth on your Notice Stock Units
Award – MIP Stock Units (the “Notice of Stock Units Award”), the Stock Units
have been awarded to you, with vesting and transferability of the Common Shares
to be delivered with respect to the Stock Units contingent on the continuation
of your service with the Company or any of its Subsidiaries as provided herein.
Subject to the terms of this Agreement, each Stock Unit entitles you to receive
one Common Share upon the applicable Vesting Date. Except as otherwise provided
in the Plan, your employment agreement with the Company or this Agreement, the
Stock Units shall be forfeited and immediately cancelled if your employment with
the Company or any of its Subsidiaries is terminated under any circumstances
whatsoever prior to the applicable Vesting Date, including without limitation
dismissal, resignation, divestiture of operations or retirement. This
possibility of forfeiture shall lapse according to the vesting schedule set
forth in your Notice of Stock Units Award. You will not be entitled to any
payment of cash or Common Shares in respect of any Stock Units so forfeited.

 

You will not have the rights of a shareholder with respect to the Stock Units,
except as provided in this Agreement.

Payment by you for Stock Units:

   No payment by you is required for the Stock Units.

Vesting:

  

The Stock Units will vest in installments, as set forth in the Notice of Stock
Units Award.

 

In addition, the Stock Units will vest in full if either: (i) your Service to
the Company (or to the Subsidiary of the Company for which you work) terminates
because of your Permanent Disability or death, (ii) you are subject to an
“Involuntary Termination,” or (iii) you terminate your employment because it
meets the definition of a “Termination for Good Reason” (any such termination
date, a “Vesting Date”). Notwithstanding the foregoing, the Committee may, in
its sole discretion, provide for accelerated vesting of the Stock Units at any
time and for any reason.

 

If your Service terminates for any other reason, except as provided above, then
your unvested Stock Units will be immediately forfeited to the extent that they
have not vested before the date of termination of your employment and do not
vest as a result of the termination. You will not be entitled to any payment of
cash or Common Shares in respect of any Stock Units so forfeited.



--------------------------------------------------------------------------------

  

“Permanent Disability” (a) if you are a party to an employment agreement with
the Company or any of its Subsidiaries, and such term or words of similar import
(e.g., “disability”) is defined in your employment agreement, shall have the
meaning set forth in your employment agreement; or (b) if you are not a party to
an employment agreement with the Company or any of its Subsidiaries or such term
is not defined in your employment agreement, shall mean that you are either
(i) unable, due to illness, disease, mental or physical disability, or similar
cause, to fulfill your obligations as an employee of the Company (or of the
Subsidiary of the Company for which you work) either for three (3) consecutive
calendar months or for a cumulative period of six (6) months out of
12 consecutive calendar months, or (ii) declared by a court of competent
jurisdiction to be mentally incompetent or incapable of managing your affairs.

 

“Involuntary Termination” means your involuntary discharge by the Company (or by
the affiliate of the Company for which you work) for reasons other than Cause.
For purposes of this Agreement, “Cause” shall have the meaning set forth in your
employment agreement with the Company.

 

“Termination for Good Reason” shall mean your termination of your employment for
Good Reason (as such term is defined in your employment agreement with the
Company).

 

No Stock Units will vest after your Service terminates, except as expressly
provided in the Plan or in this Agreement.

Termination of Service:    Notwithstanding any provisions in this Agreement to
the contrary, if you terminate your employment for any reason other than Good
Reason prior to the first anniversary of the Closing Date (as such term is
defined in your employment agreement), your Stock Units granted hereunder
(whether vested or unvested) will be automatically forfeited, and you will be
required to return and/or repay to the Company any Common Shares or cash
proceeds received in respect of such Stock Units. Time of Payment of the Stock
Units:   

Subject to the terms and provisions of this Agreement, payment for the Stock
Units, after and to the extent they have become vested, shall be made by issuing
one Common Share in settlement for each Stock Unit (either by delivering one or
more certificates for such Common Shares or by entering such Common Shares in
book entry form, as determined by the Company in its discretion) on each of the
earliest of the following dates (i.e., within 15 days of such date) on:

 

(i)     the applicable Vesting Date;

 

(ii)    the date of your death;

 

- 2 -



--------------------------------------------------------------------------------

  

(iii)  the date of your separation from service with the Company and its
Subsidiaries (determined in accordance with Section 409A); provided, however,
that if all or any portion of the payments under this Agreement are determined
to be “nonqualified deferred compensation” subject to Section 409A, and you are
a “specified employee” at the time of such separation from service, as
determined pursuant to procedures adopted by the Company in compliance with
Section 409A, then payment for the Stock Units shall be made by issuing one
Common Share in settlement for each Stock Unit (either by delivering one or more
certificates for such Common Shares or by entering such Common Shares in book
entry form, as determined by the Company in its discretion) on the earlier of
(a) the fifth business day of the seventh month after the date of your
“separation from service” with the Company and its Subsidiaries within the
meaning of Section 409A or (b) your death.

 

Notwithstanding the foregoing, if the Committee, in its discretion, accelerates
the vesting of the balance, or some lesser portion of the balance, of the Stock
Units, the payment of such accelerated portion of the Stock Units nevertheless
shall be made at the same time or times as if such Stock Units had vested in
accordance with the vesting schedule set forth on the Notice of Stock Units
Award (whether or not you remain employed by the Company or by one of its
Affiliates as of such date(s)); provided, however, if the Committee, in its
discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Stock Units in connection with your “separation from
service” within the meaning of Section 409A), and if all or any portion of such
balance (or portion thereof) are determined to be “nonqualified deferred
compensation” subject to Section 409A, and you are a “specified employee” within
the meaning of Section 409A at the time of such separation from service, then
any such accelerated Stock Units otherwise payable within the six (6) month
period following your separation from service instead will be then paid by
issuing one Common Share in settlement for each such Stock Unit (either by
delivering one or more certificates for such Common Shares or by entering such
Common Shares in book entry form, as determined by the Company in its
discretion) on the earlier of (a) the fifth business day of the seventh month
after the date of your “separation from service” with the Company and its
Subsidiaries within the meaning of Section 409A or (b) your death. Thereafter,
such Stock Units shall continue to be paid in accordance with the requirements
set forth above in this sentence. The foregoing shall only apply to the extent
necessary to avoid taxation under Section 409A.

Risk of Clawback:    If your Stock Units award is subject to recovery under any
law, government regulation, or stock exchange listing requirement, your Stock
Units will be subject to such deductions and clawback as may be required to be
made pursuant to such law, government regulation, or stock exchange listing
requirement (or pursuant to any policy adopted by the Company pursuant to any
such law, government regulation, or stock exchange listing requirement).

 

- 3 -



--------------------------------------------------------------------------------

Leaves of Absence and Part-Time Work:   

For purposes of the Stock Units award, your Service does not terminate when you
go on a military leave, sick leave, or any other bona fide leave of absence, if
the leave was approved by the Company in writing or required by law, and if
continued crediting of Service is required by the terms of the approved leave or
by applicable law. However, your Service terminates when the approved leave
ends, unless you immediately return to active Service.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Units Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Units Award may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Stock Certificates:    You will not receive any certificates for your Stock
Units, but if you become vested in all or a portion of your Stock Units, then
you will receive stock certificates for the Common Shares transferred to you in
respect of such vested Stock Units, unless the Company chooses only to record
the issuance of such Common Shares in the Company’s transfer records. Voting and
Other Rights as a Stockholder:    Since your Stock Units are not Common Shares,
but only an unsecured agreement by the Company to transfer Common Shares to you
in the future if your Stock Units become vested, your Stock Units do not confer
any voting rights or other privileges as a stockholder of the Company on you or
any person claiming under or through you. If a portion of your Stock Units
becomes vested, following the transfer and recording on the records of the
Company or its transfer agents or registrars and delivery of the Common Shares
to you, you will have all the rights of a stockholder of the Company with
respect to voting rights of such Common Shares generally and receipt of
dividends and distributions on such Common Shares. Dividends:    If the Company
declares and pays cash dividends with respect to its outstanding Common Shares
while all or a portion of the Stock Units is outstanding, on the date such
dividend is paid, the Company will provide for an additional number of Stock
Units equal to the result of dividing (i) the product of the total number of
Stock Units for this Award remaining outstanding on the record date for such
dividend (other than previously settled or forfeited Stock Units) times the per
Common Share amount of such dividend, by (ii) the fair market value of one
Common Share on the record date for such dividend. The additional Stock Units
shall be or become vested and be settled to the same extent as the Stock Units
that resulted in the crediting of such Stock Units.

 

- 4 -



--------------------------------------------------------------------------------

  

Any additional Common Shares, share rights or other securities that you become
entitled to receive pursuant to a stock dividend, stock split, combination of
shares, recapitalization, merger, consolidation, separation or reorganization or
any other change in the capital structure of the Company shall be subject to the
same restrictions as the Stock Units covered by this Agreement.

 

To the extent that the Stock Units covered by this Agreement are forfeited
pursuant to terms and conditions of this Agreement, all Stock Units in respect
of the dividend equivalents sequestered with respect to such Stock Units shall
also be forfeited. Under no circumstances, will the Company issue Common Shares
in respect of dividend equivalents paid on Stock Units prior to the applicable
Vesting Date.

Taxes:   

You understand that you (and not the Company) are responsible for your own
federal, state, local, or foreign tax liability with respect to your Stock
Units, as well as for any other tax consequences that you may have as a result
of the transactions contemplated by this Agreement. You must rely solely on the
determinations of your own tax advisors, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters. The Company does not make any representation or undertaking regarding
the tax treatment or treatment of any tax withholding in connection with the
grant or vesting of the Stock Units or the subsequent sale of the Common Shares.
The Company does not commit and is under no obligation to structure the Stock
Units to reduce or eliminate your tax liability.

 

Prior to any event in connection with the Stock Units that the Company
determines may result in any domestic or foreign tax withholding obligation,
whether national, federal, state or local, including any social insurance
contributions (the “Tax Withholding Obligation”), you are required to arrange
for the satisfaction of the amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Your acceptance of this Agreement constitutes
your instruction and authorization to the Company to withhold on your behalf the
number of Common Shares from those Common Shares issuable to you at the time
when the Stock Units become vested as the Company determines to be sufficient to
satisfy the Tax Withholding Obligation. The value of the Common Shares withheld
for such purposes shall be based on the fair market value of the Common Shares
on the date of vesting. To the extent that the Company or a Subsidiary withholds
in Common Shares, it will do so at the minimum statutory rate to the extent
necessary, as determined by the Company, to avoid negative accounting treatment.
Should the Company or the Subsidiary withhold an amount in excess of your actual
Tax Withholding Obligation, the Company and/or your employer will refund the
excess within a reasonable period and without any interest. You agree (i) to pay
the Company, the Subsidiary and/or the affiliate

 

- 5 -



--------------------------------------------------------------------------------

  

employing you any amount of the Tax Withholding Obligation that is not satisfied
by the means described herein or (ii) to the extent permitted by applicable law,
for the Company and/or the Subsidiary employing you to deduct cash from your
regular salary payroll to cover such additional amounts. If you fail to comply
with your obligations in connection with the Tax Withholding Obligation as
described in this section, the Company may refuse to allow the vesting or the
transferability of the Common Shares.

 

If you are subject to tax in a country outside the United States of America
(“Foreign Country”) and if pursuant to the tax rules in such Foreign Country,
you will be subject to tax prior to the date that you are issued Common Shares
pursuant to this Agreement, the Committee, in its discretion, may accelerate
vesting and settlement of a portion of the Stock Units to the extent necessary
to pay the foreign taxes due (and any applicable U.S. income taxes due as a
result of the acceleration of vesting and settlement) but only if such
acceleration does not result in adverse consequences under Section 409A (as
permitted under Treasury Regulation Section 1.409A-3(j)(4)(xi)).

Section 409A:    The Company intends that the Stock Units will be exempt from or
comply with the requirements of Section 409A, and this Agreement shall be
interpreted and administered in accordance with such intent. In particular, to
the extent required to comply with Section 409A and notwithstanding any other
provision of this Agreement to the contrary, the phrase “termination of
employment,” involuntary termination or discharge” or words of similar import
shall mean your “separation from service” with the Company within the meaning of
Section 409A. Although the Company will use reasonable efforts to avoid the
imposition of taxation, interest and penalties under Section 409A, the tax
treatment of the Stock Units is not warranted or guaranteed. You expressly
acknowledge and agree that neither the Company, its Subsidiaries nor their
respective directors, officers, employees or advisers shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by you (or any
other individual claiming a benefit through you) as a result of this Agreement
or the Stock Units granted hereunder. Each payment subject to Section 409A shall
be considered a separate payment and not one of a series of payments for
purposes of Section 409A. Restrictions on Resale:    You agree not to sell any
Common Shares that you receive that are attributable to your Stock Units at a
time when applicable laws, Company policies or an agreement between the Company
and its underwriters prohibit such sale. This restriction will apply as long as
your Service continues and for such period of time after the termination of your
Service as the Company may specify.

 

- 6 -



--------------------------------------------------------------------------------

Transferability:    The Stock Units and any Common Shares to be delivered with
respect to the Stock Units shall be non-transferable until such time as the
Common Shares are delivered to you hereunder. You agree not to make, or attempt
to make, any sale, assignment, transfer or pledge of any of the Stock Units or
Common Shares prior to the date on which the Common Shares are delivered to you.
Notwithstanding the foregoing, you are permitted to designate one or more
primary and contingent beneficiaries to whom the Stock Units will be transferred
in the event of your death. The Company in its sole discretion, when and as
permitted by the Plan, may waive the restrictions on transferability with
respect to all or a portion of the Stock Units subject to this Agreement. Effect
of Dissolution or Reorganization:   

If the Company is dissolved or liquidated, any unvested portion of this Award
will terminate.

 

If the Company is a party to a merger, consolidation, or sale of fifty percent
(50%) or more of the Company’s stock or assets, each outstanding Award will be
subject to the agreement of merger, sale, or reorganization, which will provide
for treatment of unvested Stock Units in accordance with the Plan.

No Right to Remain in Service:    Your right, if any, to continue in the Service
of the Company or any of its affiliates is not enlarged or otherwise affected by
your designation as a participant under the Plan or the grant of the Stock Units
hereunder, and does not limit or restrict any right the Company or any of its
Subsidiaries otherwise may have to terminate your employment. Furthermore, the
Stock Units and your participation in the Plan will not be interpreted to form
an employment contract or relationship with the Company or any subsidiary or
affiliate. Nature of Grant:   

In accepting this Award, you acknowledge the following:

 

the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time as provided in the Plan;

 

the grant of this Award is voluntary, discretionary and occasional and does not
create any contractual or other right to receive future grants of awards of
Stock Units, or benefits in lieu of Stock Units, even if Stock Units have been
granted repeatedly to you in the past;

 

all decisions with respect to future awards of Stock Units, if any, will be at
the sole discretion of the Company;

 

your participation in the Plan shall not create a right to further employment
with the Company or any Subsidiary and shall not interfere with the ability of
the Company or the Subsidiary to terminate your employment relationship at any
time;

 

- 7 -



--------------------------------------------------------------------------------

  

you are voluntarily participating in the Plan;

 

the Stock Units and the Common Shares subject to the Stock Units are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or any Subsidiary or Affiliate;

 

the Stock Units and the Common Shares subject to the Stock Units are not
intended to replace any pension rights or compensation;

 

the future value of the underlying Common Shares is unknown and cannot be
predicted with certainty; further, neither the Company, nor any Affiliate is
responsible for any foreign exchange fluctuation between local currency and the
United States Dollar that may affect the value of the Stock Units; and

 

in consideration of the grant of the Stock Units, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Stock Units in
accordance with the terms and conditions of this Agreement resulting from
termination of your Service with the Company or any Subsidiary (for any reason
whatsoever and whether or not in breach of local labor laws), and you
irrevocably release the Company and its Subsidiaries from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, you shall be deemed irrevocably to
have waived your entitlement to pursue such claim.

Adjustments:    In the event of a stock split, a stock dividend, a combination
or consolidation, a similar change in the Company’s Common Shares (by
reclassification or otherwise), an extraordinary dividend payable in a form
other than the Company’s Common Shares, or a similar occurrence, your
outstanding unvested Stock Units will be adjusted as provided in the Plan. The
Plan and Other Agreements:   

This Award is subject to all applicable provisions of the Plan, and the Plan is
hereby incorporated in this Agreement. In the event of any conflict between the
provisions of the Plan and this Agreement, the provisions of the Plan shall
control.

 

This Agreement, the Plan and your employment agreement with the Company
constitute the entire understanding between you and the Company regarding the
Stock Units covered by this Award. Any prior agreements, commitments, or
negotiations concerning this Award are superseded. This Agreement may be amended
only by another written agreement between you and the Company.

 

- 8 -



--------------------------------------------------------------------------------

Spousal Consent:    If you are married, your spouse must also execute the Notice
of Stock Units Award that serves as the cover page of this Agreement. In doing
so, your spouse acknowledges that he or she is fully aware of, understands, and
fully consents and agrees to, the provisions of this Agreement and the
Agreement’s binding effect, and your spouse hereby acknowledges, stipulates,
confesses, and agrees that the Stock Units covered by the Award are either
(i) your separate property, or (ii) community property subject to your sole
management and control. Data Privacy and Data Protection:   

You hereby explicitly and voluntarily consent to the collection, use, processing
and transfer, in electronic or other form, of your personal data, including your
Data (as such term is defined below), as described in this Agreement, and in any
other award materials by and among, as applicable, your employer, the Company,
and its Subsidiaries and affiliates, as well as third parties acting on their
behalf, for the exclusive purpose of implementing, administering and managing
your eligibility for and participation in the Plan.

 

You understand that the Company and your employer may hold certain personal data
about you, including but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, benefit eligibility, nationality, job title, any Common Shares or
directorships held in the Company, details of all awards or any other
entitlement to Common Shares granted, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (collectively, the “Data”).

 

You understand that Data will be transferred to and processed and stored by
third parties assisting the Company with the implementation, administration and
management of the Plan, and you consent to such transfer, processing and
storage. You understand that the Data may be transferred to and processed and
stored outside of your country of residence, including the United States of
America, and that the recipients’ country (including the United States) may have
different data privacy laws and protections than your country of residence, and
you nevertheless consent to the transfer, processing and storage of your data in
those nations. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company and any other possible
recipients that may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, store,
process, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan or as otherwise
may be required by applicable law. You understand that you may, at any time,
view Data, request additional information about the

 

- 9 -



--------------------------------------------------------------------------------

   storage and processing of Data, require any necessary and appropriate
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.
Governing Law:    This Agreement is made under, and will be construed in
accordance with, the internal substantive laws of the State of Delaware, except
any such laws that require the application of another jurisdiction.
Severability:    In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated will be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof will continue
to be valid and fully enforceable. Canada-Specific Special Terms and Conditions:
  

Notwithstanding any provisions in this Agreement, the Stock Units shall also be
subject to the special terms and conditions set forth below if you reside in
Canada. Moreover, if you relocate to Canada, the special terms and conditions
set forth below will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan.

 

The information is based on the securities, exchange control, and other laws in
effect in the respective countries as of [                  ]. Such laws are
often complex and change frequently. As a result, it is strongly recommended
that you not rely on the information below as the only source of information
relating to the consequences of your participation in the Plan because the
information may be out of date at the time you vest in your Stock Units or sell
Common Shares acquired under the Plan.

 

In addition, the information set forth below is general in nature and may not
apply to your particular situation, and the Company and its Subsidiaries are not
in a position to assure you of a particular result. Accordingly, you are advised
to seek appropriate professional advice as to how the relevant laws may apply to
your situation.

 

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the Stock Units
were granted to you, or are considered a resident of another country for local
law purposes, the information contained herein may not apply.

 

Stock Units Settled in Common Shares Only. Notwithstanding anything to the
contrary in the Plan, the Stock Units awarded to you hereunder shall be paid in
shares only and do not provide any right to receive a cash payment.

 

- 10 -



--------------------------------------------------------------------------------

  

The following provision will apply if you are a resident of Quebec:

 

Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.

 

Notifications

 

Additional Restrictions on Resale. In addition to the restrictions on resale and
transfer noted in Plan materials, securities purchased under the Plan may be
subject to certain restrictions on resale imposed by Canadian provincial
securities laws. You are encouraged to seek legal advice prior to any resale of
such securities. In general, participants resident in Canada may resell their
securities in transactions carried out on exchanges outside of Canada.

 

Tax Reporting. The Income Tax Act (Canada) and the regulations thereunder
require a Canadian resident individual (among others) to file an information
return disclosing prescribed information where, at any time in a tax year, the
total cost amount of such individual’s “specified foreign property” (which
includes shares, options and stock units) exceeds Cdn.$100,000. You should
consult your own tax advisor regarding this reporting requirement.

By signing the Notice of Stock Units Award attached as the cover page to this
Agreement, you agree to all of the terms and conditions described above and in
the Plan.

 

- 11 -